Exhibit 10.1

 

--------------------------------------------------------------------------------

 

EQUITY INTEREST TRANSFER CONTRACT

 

between

 

CEM INTERNATIONAL (ASIA) PTY., LTD.

(Seller)

 

and

 

CHART ASIA INC.

(Buyer)

 

April 20, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   GENERAL PROVISIONS    1      1.1    Definitions    1      1.2    Terms
Defined Elsewhere in this Contract    4      1.3    Headings    5      1.4.   
Singular and Plural    5 2.    TRANSFER OF REGISTERED CAPITAL    6      2.1.   
Transfer of Equity Interest    6      2.2.    Ownership    6      2.3.   
Transfer of Equity Interest Free of Encumbrances    6 3.    PURCHASE PRICE AND
PAYMENT    6      3.1.    Purchase Price    6      3.2.    Fair Consideration   
7      3.3.    Fees and Expenses    7      3.4.    Payment of the Purchase Price
   7      3.5.    Payment Method and Currency    7 4.    ACTIONS TO BE TAKEN
PRIOR TO CLOSING    8      4.1.    Board Approval    8      4.2.    Approval of
the Transfer by the Seller    8      4.3.    Approval of the Transfer by the
Buyer    8      4.4.    Application for Approvals    8      4.5.    Amendment of
Business License    8      4.6.    Covenants Regarding Conduct of the Business
to the Closing Date    8      4.7.    Covenants Regarding Operation of the
Company    10      4.8.    Covenants Regarding Settlement of Accounts and Debts
before the Effective Date    11      4.9.    Release of Security Interest    12
     4.10.    Customers Visits    12      4.11.    Meeting ZhongQi Business   
12      4.12.    Termination of Employees    12      4.13.    Audit the Accounts
   12      4.14.    Preparation of the Closing Financial Statements    12     
4.15.    Meetings and Operations    13      4.16.    Technologies and Drawings
   13      4.17.    Audit CEM Special’s Accounts    13 5.    EFFECTIVENESS    13
     5.1.    Effective Date    13 6.    CLOSING DATE    15      6.1.   
Conditions in Connection with the Seller    15      6.2.    Payment of the
Purchase Price by the Buyer    17

 

i



--------------------------------------------------------------------------------

     6.3.      Duties in Relation to Conditions or Actions in Sections 4, 5, and
6    18      6.4.      Fulfillment by a Waiver    18      6.5.      Failure of
Sections 6.1 and 6.2    18

7.

   REPRESENTATIONS, WARRANTIES AND COVENANTS    19      7.1.     
Representations and Warranties of the Parties    19      7.2.     
Representations and Warranties of the Seller    19      7.3.      Further
Representations, Warranties and Covenants of the Seller    31      7.4.     
Covenants of the Buyer    35

8.

   INVESTMENT CERTIFICATES    35      8.1.      Issuance of New Certificates   
35

9.

   CONFIDENTIALITY AND RESTRCTION ON PUBLICITY    35      9.1.     
Confidentiality Obligation of Both Parties    35      9.2.      Confidentiality
Obligation of the Company’s Excluded Employees    36      9.3.      Exceptions
   36      9.4.      Information    37      9.5.      Publicity    37      9.6.
     Security Measures    37      9.7.      Provision of Assistance    38

10.

   NON-COMPETITION    38      10.1.      Prohibited Competition    38      10.2.
     Sales Agent and Distributor    39      10.3.      Further Acknowledgement
   40      10.4.      Reasonableness    40

11.

   TERMINATION    40      11.1.      Termination    40      11.2.      Survival
After Termination    41

12.

   LIMITS ON WARRANTY CLAIMS    41      12.1.      Exclusion of Claims    41  
   12.2.      Time limits for Warranty Claims    42      12.3.      Small
Warranty Claims    42      12.4.      Maximum amount the Buyer may recover    42
     12.5.      Contingent Warranty Claims    43      12.6.      Warranty Claims
by Third Parties    43      12.7.      Buyer must Pursue Third Party    44     
12.8.      Benefits Received    44      12.9.      Mitigation    44

13.

   INDEMNIFICATION    44      13.1.      Indemnification    44      13.2.     
Indemnification by the Seller    44      13.3.      Maximum Indemnification   
46

 

ii



--------------------------------------------------------------------------------

14.

   GOVERNING LAW AND DISPUTE RESOLUTION    46      14.1.      Governing Law   
46      14.2.      Friendly Consultation    46      14.3.      Place of
Arbitration    47      14.4.      Arbitration Proceedings    47      14.5.     
Preservation of Rights    47      14.6      Consent to Jurisdiction    47

15.

   NOTICE    47      15.1.      Delivery of Notice    47

16.

   MISCELLANEOUS PROVISIONS    48      16.1.      Public Announcements and
Releases    48      16.2.      Entire Agreement    48      16.3.      Appendices
   49      16.4.      Successors and Assigns    49      16.5.      Waivers    49
     16.6.      Amendments    49      16.7.      Provisions Severable    49     
16.8.      Counterparts    49      16.9.      Communications    49      16.10.
     Further Assurances    50      16.11.      Language    50

 

iii



--------------------------------------------------------------------------------

Appendices        Appendix I      Asset Purchase Contract Appendix II      Asset
Sale Contract Appendix III      Consultancy Services Contract Appendix IV     
Distributor Agreement Appendix V      Excluded Employees Appendix VI      Lease
Agreement Appendix VII      Technologies and Drawings Appendix VIII     
Excluded Technologies and Drawings Appendix IX      Purchase Price Calculation
Appendix X      Intercompany Accounts Settlement Procedures Appendix XI     
Examples of Closing Transaction

 

iv



--------------------------------------------------------------------------------

EQUITY INTEREST TRANSFER CONTRACT

 

THIS EQUITY INTEREST TRANSFER CONTRACT (this “Contract”) is made this 20th day
of April, 2005, between CEM International (Asia) Pty., Ltd., a company organized
and existing under the laws of the State of Victoria, Australia, with its
principal place of business at 63-65 Maffra Street, Coolaroo, the State of
Victoria, Australia, (the “Seller”), and Chart Asia, Inc., a company organized
and existing under the laws of Delaware, USA, with its principal place of
business at 14101 W. Southcross Drive, Ste. 300, Burnsville MN 55337, USA (the
“Buyer”). (The Seller and the Buyer are referred to collectively as the
“Parties,” and each individually as a “Party”.)

 

WHEREAS, the Seller has adopted the articles of association (the “Original
Articles of Association”) for the establishment of Changzhou CEM Cryo Equipment
Co., Ltd. (the “Company”), a wholly foreign owned enterprise under the laws of
the People’s Republic of China (the “PRC” or “China”) with its legal address at
No. 128, West End, Pinggang, Qinye Road, Changzhou City, Jiangsu Province, PRC;

 

WHEREAS, pursuant to the Original Articles of Association, the Seller owns 100%
equity interest in the registered capital of the Company;

 

WHEREAS, the Seller wishes to transfer to the Buyer and the Buyer wishes to
accept from the Seller the Seller’s entire equity interest in the registered
capital of the Company (the “Seller’s Entire Interest”) on the terms and
conditions set forth in this Contract;

 

WHEREAS, upon the sale and transfer of the Seller’s Entire Interest in the
Company to the Buyer, the Buyer shall own one hundred percent (100%) equity
interest in the registered capital of the Company; and

 

WHEREAS, the Buyer will amend and restate the Original Articles of Association
of the Company to reflect the transactions contemplated in this Contract (the
“Amended and Restated Articles of Association”).

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

  1. GENERAL PROVISIONS

 

1.1. Definitions. In this Contract, the following words and expressions have the
following meanings:

 

“Affiliate” means any person that directly or indirectly controls or is
controlled by or is under common control with the other person. “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of registered capital or voting securities, by contract or otherwise,
and includes, without limitation (i) ownership directly or indirectly of 50% or
more of the shares in issue, registered capital or other equity interests of
such person, (ii) ownership, directly or indirectly of 50% or more of the voting
power of such person or (iii) the power directly or indirectly to appoint a



--------------------------------------------------------------------------------

majority of the members of the board of directors or similar governing body of
such person, and the terms “controlled” and “controlling” shall have correlative
meanings.

 

“Asset Purchase Contract” means an asset purchase contract to be entered into
between CEM Special and the Company on the Closing Date (as defined in Section
3.4), pursuant to which CEM Special shall purchase from the Company’s certain
assets, in the form of attached hereto as Appendix I.

 

“Asset Sale Contract” means an asset sale contract to be entered into between
CEM Special and the Company on the Closing Date, pursuant to which CEM Special
shall transfer to the Company certain CEM Special’s assets, in the form of
attached hereto as Appendix II.

 

“Best Knowledge” means the best knowledge of the officers or principals of a
Party, based upon reasonable investigation.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the PRC, the United States of America, and the State of
Victoria, Australia are required or authorized by law or executive order to be
closed.

 

“CEM International” means CEM International Pty., Ltd., a company incorporated
in Australia, which owns 100% interest in the Seller.

 

“CEM Special” means CEM (Changzhou) Special Equipment Co., Ltd., a wholly
foreign owned enterprise established under PRC law in Changzhou, China.

 

“Closing” means that the completion of the sale and purchase of the Seller’s
Entire Interest on the Closing Date in accordance with Section 6 herein.

 

“Closing Balance Sheet” means a balance sheet statement of the Company as of the
Closing Date, which is part of the Closing Financial Statements.

 

“Closing Financial Statements” mean the financial statements of the Company
ended or as of the Closing Date, as the case may be, including, without
limitation, the balance sheet, income and cash flow statements of the Company,
which shall be prepared in accordance with the GAAP of the PRC.

 

“Consultancy Services Contract” means a consultancy services contract to be
entered into between CEM Special and the Company on the Closing Date, pursuant
to which CEM Special shall provide certain services to the Company and second
its employee, Mr. Jianwei Wu, to the Company in order to provide the services,
in the form of attached hereto as Appendix III.

 

“Cryogenic” means temperatures lower than minus 145 degrees centigrade.

 

“Disclosure Material” means the written material relating to the Company and the
business that has been disclosed to the Buyer or its advisers by or on behalf of
the Seller on or before the Effective Date, whether as part of the Buyer’s due
diligence investigation or otherwise.

 

2



--------------------------------------------------------------------------------

“Distributor Agreement” means a sales agent and distributor agreement to be
entered into between CEM International and the Buyer on the Closing Date,
pursuant to which CEM International shall act as the Buyer’s sales agent and
distributor in Australia and New Zealand for sales and distribution of certain
products of the Buyer and the Company, in the form of attached hereto as
Appendix IV.

 

“EBITDA” means earnings of the Company before interest, tax, depreciation and
amortization.

 

“E&Y” means Ernst & Young Transactions Limited, an independent international
accounting firm.

 

“Encumbrance” means an interest or power that (i) is reserved in or over an
interest in an asset, including any retention of title; (ii) is created or
arising in or over an interest in an asset under a bill of sale, mortgage,
charge, lien, pledge, hypothecation, preferential right, trust or other similar
instrument, device or power, or any other adverse right, title or interest of
any nature, by way of security for the payment of a debt or the performance of
any other obligation; and (iii) includes any agreement or arrangement (whether
legally binding or not) to grant or create any of the above.

 

“Excluded Employees” mean the employees, including Mr. Jianwei Wu, whose
employment relationships with the Company shall be terminated before the Closing
Date, details of whom are attached hereto as Appendix V.

 

“GAAP” means the generally accepted accounting principles of the PRC.

 

“Intellectual Property Rights” mean all present and future intellectual and
industrial property rights conferred by any law, including, without limitation,
(i) patents, designs, copyright, rights in circuit layouts, plant breeder’s
rights, trade marks, know how, brand names, domain names, inventions, moral
rights, product names, trade secrets, the right to have confidential information
kept confidential and other results of intellectual effort in the scientific,
technological, bio-technological, industrial and commercial fields, whether or
not registered or capable of registration; and (ii) any application or right to
apply for registration of any of those rights; and (iii) all renewals and
extensions of these rights.

 

“Lease Agreement” means a lease agreement to be entered into between the Company
and CEM Special on the Closing Date, pursuant to which CEM Special shall lease
certain land use rights, buildings and apartments to the Company, in the form of
attached hereto as Appendix VI.

 

“Purchased Assets” mean the assets identified by the Buyer and to be transferred
from CEM Special to the Company in accordance with the Asset Sale Contract.

 

3



--------------------------------------------------------------------------------

“Records” mean all original and copy records, documents, books, files, reports,
accounts, plans, correspondence, letters and papers of every description and
other material regardless of their form or medium belonging or relating to or
used by the Company including certificates of incorporation, minute books,
statutory books and registers, books of account, tax returns, title deeds and
other documents of title, customer lists, price lists, computer programs and
software, and trading and financial records.

 

“Renminbi” or “RMB” means the lawful currency of China.

 

“Technology Valuation Agreement” means a technology valuation agreement dated
September 15, 1995 between the Seller and Changzhou Energy Equipment Works
pursuant to which the Seller contributed the Technologies and Drawings to the
registered capital of the Company.

 

“US$” or “United States Dollar” means the lawful currency of the United States
of America.

 

“Warranty Claim” means any claim by the Buyer (or any person making a claim
through or on behalf of the Buyer) against the Seller for breach of any of the
Seller’s warranties in Section 7 or under the indemnity in Section 13.

 

“ZhongQi Branch” means the branch office of ZhongQi Business located at Wu Xing
Town, Pinggang Village (South of Qinye Road).

 

“ZhongQi Business” means ZhongQi Business Auto Co., Ltd, a company established
under PRC law.

 

1.2. Terms Defined Elsewhere in this Contract. The following terms are defined
in this Contract as follows:

 

“Affiliate Agreements”    Section 4.6(b) “Amended and Restated Articles of
Association”    Preamble “Arbitration Center”    Section 14.3 “Board of
Directors” or “Board”    Section 4.1 “Buyer”    Preamble “Caojia Factory
Buildings”    Section 7.3(o) “Certified Balance Sheet”    Section 7.2(x)
“Certified Balance Sheet Date”    Section 7.2(x) “Certified Financial
Statements”    Section 7.2(x) “China” or “PRC”    Preamble “China Field of
Interest”    Section 10.1(b) “Claims”    Section 7.2(dd) “Closing Date”   
Section 3.4 “Company”    Preamble “Contract”    Preamble “Deposit Amount”   
Section 3.1(a) “Design License”    Section 7.2(d) “Effective Date”    Section
5.1 “Examination and Approval Authority”    Section 4.4

 

4



--------------------------------------------------------------------------------

“Field of Interest”    Section 10.1 “Governmental Bodies”    Section 7.2(cc)
“Guanda”    Section 7.3(o) “Guanda Workshop Rent Agreement”    Section 7.3(o)
“Hazardous Materials”    Section 7.2(uu) “Indemnified Party”    Section 13.1
“Indemnifying Party”    Section 13.1 “Information”    Section 9.4 “Insurance
Contract”    Section 7.2(mm) “Laws”    Section 7.2(cc) “Liabilities”    Section
7.2(aa) “Manufacturing License”    Section 7.2(d) “Orders”    Section 7.2(cc)
“Original Articles of Association”    Preamble “Outstanding Receivables”   
Section 7.3(p) “Outstanding Warranty Obligations”    Section 7.3(e) “Overdue
Taxes”    Section 7.3(m)(ii) “Parties”    Preamble “Party”    Preamble “Permits”
   Section 7.2(ff) “Permitted Person”    Section 4.6(e) “Purchase Price”   
Section 3.1 “Remaining Deposit Amount”    Section 3.1(a) “Remaining Purchase
Price”    Section 3.1(a) “Restricted Term”    Section 10.1 “SAIC”    Section 4.5
“Seller”    Preamble “Seller’s Entire Interest”    Preamble “SGAQCIQ”    Section
7.2(d) “Tax” or “Taxes”    Section 7.2(gg) “Technologies and Drawings”   
Section 7.2(o) “Third Party”    Section 12.6 “Third Party Claim”    Section 12.6
“Undistributed Profits”    Section 7.3(j) “Worldwide Field of Interest”   
Section 10.1(a) “Xinfeng Village Committee”    Section 7.3(o) “Xinfeng Workshop
Rent Agreement”    Section 7.3(o) “Yunxiang Factory Buildings”    Section 7.3(o)

 

1.3. Headings. The headings in this Contract are inserted for convenience only
and shall not affect the construction of this Contract.

 

1.4. Singular and Plural. Words importing the singular also include the plural
and vice versa where the context requires. Words importing the masculine also
include other genders where the context requires.

 

5



--------------------------------------------------------------------------------

2. TRANSFER OF REGISTERED CAPITAL

 

2.1. Transfer of Equity Interest. Subject to the terms and conditions of this
Contract, and for the consideration set forth in Section 3, on the Closing Date,
the Seller shall transfer to the Buyer, and the Buyer shall purchase from the
Seller the Seller’s Entire Interest, being 100% of the registered capital of the
Company.

 

2.2. Ownership. Upon the transfer to the Buyer of the Seller’s Entire Interest
in the registered capital of the Company, the Buyer shall own one hundred
percent (100%) equity interest in the registered capital of the Company.

 

2.3. Transfer of Equity Interest Free of Encumbrances. The Seller shall transfer
to the Buyer in accordance with this Contract, free from any Encumbrances, the
Seller’s Entire Interest together with any and all benefits and rights
including, without limitation, dividend or voting rights attached or accrued to
them on or after the Effective Date, and undistributed profits rights attached
or accrued to them before, on or after the Effective Date.

 

3. PURCHASE PRICE AND PAYMENT

 

3.1. Purchase Price. Subject to the terms and conditions of this Contract, the
total purchase price to be paid by the Buyer to the Seller shall be United
States Dollars Eleven Million Five Hundred Nineteen Thousand Five Hundred and
Ninety (US$11,519,590) (the “Purchase Price”), the calculation of which is
attached hereto as Appendix IX. Further, the Parties agree that:

 

  (a) fifty percent (50%) of the Purchase Price that is United States Dollars
Five Million Seven Hundred Fifty-Nine Thousand Seven Hundred and Ninety-Five
(US$5,759,795) shall be deposited by the Buyer on the Effective Date in an
interest-bearing bank account opened with the Hong Kong Shanghai Banking
Corporation in Hong Kong and held by it as an escrow account (the “Deposit
Amount”). The Deposit Amount shall include a five percent (5%) of the Purchase
Price that is deposited with the purpose of ensuring any shortfall that is more
than Renminbi 119,000 as a result of failing to collect accounts receivables
purchased from the Seller during the 180-day period that commences from the
Closing Date in accordance with Section 7.3(p). The Buyer shall pay such five
percent (5%) of the Purchase Price to the Seller within five (5) Business Days
after expiration of such 180-day period if the event of the shortfalls as set
forth in this Section 3.1(a) does not occur. Subject to Section 6 of this
Contract, the remaining Deposit Amount being forty-five percent (45%) of the
Purchase Price held by the Hong Kong Shanghai Banking Corporation (the
“Remaining Deposit Amount”) will be paid to the Seller together with any
interest accrued thereon on the Closing Date in accordance with the escrow
arrangements with the Hong Kong Shanghai Banking Corporation, and the other
fifty percent (50%) of the Purchase Price being United States Dollars Five
Million Seven Hundred Fifty-Nine Thousand Seven Hundred and Ninety-Five
(US$5,759,795) (the “Remaining Purchase Price”) will be paid by the Buyer to the
Seller on the Closing Date; and

 

6



--------------------------------------------------------------------------------

  (b) the calculation of the adjustment of the Purchase Price is set forth in
Appendix IX hereto. The Seller covenants that the amount of the net assets in
the Company on the Closing Date will not be less than the amount of the net
assets as set forth in the Certified Balance Sheet at December 31, 2004, and if
the amount of the net assets in the Company on the Closing Date is, after taking
into account the profit under Section 3.1 (c), less than the amount of the net
assets as set forth in the Closing Balance Sheet, then the Seller covenants that
it shall make up the shortfall; and

 

  (c) the Seller agrees that the Purchase Price shall be reduced by an amount
equal to the profit of CEM Special from January 1, 2005 to the Closing Date. The
Seller shall pay such an amount to the Buyer within 30 days after the Closing
Date by wire transfer to the bank account designated by the Buyer in writing,
unless CEM Special has incurred a loss during the same period as set forth
above, then there will be no reduction in the Purchase Price.

 

3.2. Fair Consideration. The Parties acknowledge and agree that the Purchase
Price pursuant to Section 3.1 constitutes fair and equitable consideration for
the transfer of the Seller’s Entire Interest and any and all obligations to be
performed by the Seller hereunder, including, without limitation, the
non-competition obligations as set forth in Section 10.

 

3.3. Fees and Expenses. All taxes, fees and expenses that may be imposed in the
PRC by PRC government authorities in connection with the transactions
contemplated hereby shall be the sole responsibility of the Party required by
officially published laws and regulations of the PRC to bear such taxes, fees
and expenses, and if one Party has paid any taxes, fees or expenses required to
be paid by the other Party according to such laws and regulations, the Party
required to pay such taxes, fees or expenses shall promptly reimburse the other
Party after receipt of notice thereof from such Party. All charges incurred in
connection with the payment of the Purchase Price shall be borne by the Buyer
and all charges incurred in connection with the receipt of the Purchase Price
from the Buyer shall be borne by the Seller.

 

3.4. Payment of the Purchase Price. The Buyer shall pay the Deposit Amount to an
interest-bearing bank account opened with the Hong Kong Shanghai Banking
Corporation on the Effective Date, and the Buyer shall pay the Remaining
Purchase Price to the Seller on a date no later than ten (10) Business Days
after the Effective Date or on such date as may otherwise be agreed to in
writing by the Parties hereto (either such date, the “Closing Date”).

 

3.5. Payment Method and Currency. Subject to Sections 3.1 and 3.4, the Remaining
Deposit Amount shall be paid by the Hong Kong Shanghai Banking Corporation to
the Seller on the Closing Date by wire transfer to the bank account designated
by the Seller in writing. The Buyer shall pay the Remaining Purchase Price to
the Seller on the Closing Date by wire transfer to the bank account designated
by the Seller in writing. The Buyer shall pay the Purchase Price in United
States Dollars.

 

7



--------------------------------------------------------------------------------

4. ACTIONS TO BE TAKEN PRIOR TO CLOSING

 

4.1. Board Approval. Promptly after the execution of this Contract, the Seller
shall cause its members appointed by it on the board of directors of the Company
(the “Board of Directors” or the “Board”) unanimously to adopt a resolution
approving this Contract (including all appendices hereto), the transfer of the
Seller’s Entire Interest in the Company pursuant to this Contract, and the
amendment and restatement of the Original Articles of Association contemplated
hereby.

 

4.2. Approval of the Transfer by the Seller. Promptly after the execution of
this Contract, the Seller shall obtain all internal approvals of the Sellers for
this Contract and the transfer of the Seller’s Entire Interest pursuant to this
Contract.

 

4.3. Approval of the Transfer by the Buyer. Promptly after the execution of this
Contract, the Buyer will use all commercially reasonable efforts to obtain all
necessary approvals of the Buyer for the Contract and the acquisition of the
Seller’s Entire Interest pursuant to this Contract, including, without
limitation, approval of Chart Industry Inc.’s board of directors and the consent
of the senior lenders for both the Term Loan or the Revolver Credit Agreement.

 

4.4. Application for Approvals. Promptly after the execution of this Contract,
the Board’s approval of the matters set forth in Section 4.1 and the approvals
of the matters set forth in Sections 4.2 and 4.3, the Seller shall, and the
Seller shall cause the Company to, apply to the Company’s original examination
and approval authority (the “Examination and Approval Authority”) for approval
of this Contract, the transfer of the Seller’s Entire Interest and the Amended
and Restated Articles of Association.

 

4.5. Amendment of Business License. After the approvals of the Examination and
Approval Authority for the transfer of the Seller’s Entire Interest and this
Contract are obtained, the Parties shall promptly cause the Company to handle
the procedures for the modification of its registration with the relevant local
State Administration for Industry and Commerce (“SAIC”) and the amendment of the
Company’s business license to reflect the matters set forth herein.

 

4.6. Covenants regarding Conduct of the Business to the Closing Date. From the
date of this Contract until the Closing Date, the Seller covenants that:

 

  (a) except as contemplated by this Contract, the Seller shall, and the Seller
shall cause the Company to, refrain from taking any action that would cause any
significant corporate action to be taken by the Company, without receiving the
prior written consent of the Buyer, which consent must not be unreasonably
withheld;

 

  (b) the Seller shall not itself, nor shall it permit any of its Affiliates to,
amend, supplement or otherwise modify any contracts, agreements and commitments
or understandings, in each case written or oral, relating

 

8



--------------------------------------------------------------------------------

to the Company, its business or assets to which the Seller or any of its
respective Affiliates is a party or by which any of them are bound (the
“Affiliate Agreements”), nor will any of them enter into any additional
contract, agreement, commitment or understanding obligating them to the Company,
or obligating the Company to them, without receiving the prior written consent
of the Buyer;

 

  (c) the Seller shall not, and the Seller shall cause the Company not to,
acquire, merge with, or consolidate with, or agree to acquire, merge with, or
consolidate with, any business entity, or amend its articles of association (or
similar corporate documents), without the prior written consent of the Buyer,
which consent must not be unreasonably withheld;

 

  (d) the Seller shall, and the Seller shall cause the Company to, promptly
advise the Buyer of the occurrence of any event or condition that materially and
adversely affects the transactions contemplated by this Contract or the assets
or business of the Company or the imposition of any lien, pledge, or encumbrance
on any of the Seller’s equity interest in the Company;

 

  (e) the Seller shall, and the Seller shall cause the Company to give the Buyer
and any person who has the Buyer’s written authority (“Permitted Person”),
during business hours and consistent with the normal operation of its business,
access to the locations owned by the Company and to the documents, books and
Records relating to the business of the Company, to the extent necessary to
enable the Buyer to make a thorough investigation of the business, to make a
physical examination of the Company’s assets and business, to conduct
environmental examinations and to examine its documents, books and records;

 

  (f) the Seller shall, and the Seller shall cause the Company to, give the
Buyer and any Permitted Person access during normal business hours to any
premises at which the Company carries on its business or activities, allow the
Buyer and any Permitted Person to observe the conduct of the business and
activities of the Company, supply to the Buyer and such Permitted Person any
information or document in its possession or control reasonably requested by the
Buyer concerning the Company or its business, assist the Buyer and such
Permitted Person, at the Buyer’s request, in gaining knowledge with respect to
the Company and its affairs and business, and allow the Buyer and such Permitted
Person to investigate the truthfulness and accuracy of the Seller’s
representations and warranties set forth in Section 7;

 

  (g) the Seller shall, and the Seller shall cause the Company to, use its
respective best efforts to obtain all consents, approvals and waivers required
to permit the transactions contemplated by this Contract, including without
limitation, the consents and approvals of the Examination and Approval Authority
and other relevant and necessary governmental authorities;

 

9



--------------------------------------------------------------------------------

  (h) the Seller shall, and the Seller shall cause the Company to, use its
respective best efforts to cause the conditions set forth in Sections 4, 5 and 6
to be satisfied on or prior to the Effective Date or the Closing Date as
specified in that section, and shall not take any other action inconsistent with
its obligations hereunder or that could hinder or delay the consummation of the
transactions contemplated by this Contract; and

 

  (i) the Seller shall discontinue and refrain from any negotiations,
discussions, or communications with any persons or entities other than the Buyer
relating to the possible acquisition of the Seller’s Entire Interest or the
business or any assets of the Company. The Seller shall not solicit, directly or
indirectly, offers from any persons or entities other than the Buyer relating to
the possible acquisition of the Seller’s Entire Interest or the business or
assets of the Company, and the Seller shall not provide to any persons or
entities other than the Buyer access to the Company’s properties, books,
Records, financial statements, contracts and documents.

 

4.7. Covenants regarding Operation of the Company. Between the execution date of
this Contract and the Closing Date, the Seller covenants that the Seller shall
cause the Company to operate its business in the ordinary course of business and
consistent with past procedures heretofore followed in connection with such
operation and otherwise in a commercially reasonable manner and in compliance
with this Contract. Without limiting the foregoing:

 

  (a) the Seller agrees that it shall not, and it shall not permit the Company
to, without the prior written approval of the Buyer:

 

  (i) enter into or consent to the entering into of any contract binding on the
Company, except in the ordinary course of business operations of the Company;

 

  (ii) modify or extend, renew or terminate, any contract binding on the Company
(including contracts evidencing, securing and otherwise relating to indebtedness
of the Company), except otherwise expressly set forth in this Contract, or
except in the ordinary course of business operations of the Company;

 

  (iii) incur any additional indebtedness, or enter into any agreement that
would constitute an Encumbrance on, otherwise mortgage or encumber, the Company
or its assets;

 

  (iv) dispose of , agree to dispose of, or otherwise transfer the Company or
its assets, except otherwise expressly set forth in this Contract;

 

10



--------------------------------------------------------------------------------

  (v) engage any new employees, terminate the employment of any employees or
alter the terms of employment of any employee, except otherwise expressly set
forth in this Contract; and

 

  (vi) declare or pay any dividend.

 

  (b) the Seller shall cause the Company to:

 

  (i) uses its best efforts to maintain the profitability and value of the
Company’s business, and protect and maintain each of its assets; and

 

  (ii) keep and perform in all material respects all of the material obligations
to be performed by the Company under all existing contracts.

 

4.8. Covenants regarding Settlement of Accounts and Debts before the Effective
Date. The Seller covenants that it shall cause the Company to, before the
Effective Date, to collect payments owned in full from, or make payments owed in
full to the Seller or its Affiliates (other than CEM Special), or otherwise
fully settle any and all accounts arising or accruing as a result of any
outstanding debts, transactions and dealings with the Seller or any of the
Seller’s Affiliates (other than CEM Special). The Seller also covenants that it
shall cause the Company to, before the Effective Date, fully settle any and all
outstanding debts including any interests accrued thereon owed by the Company to
any third parties including, without limitation, the loans borrowed by the
Company under the loan contract dated July 30, 2004 between the Company and the
Bank of Communications Changzhou Branch, Guanghua Street Sub-Branch, the loans
borrowed by the Company under a banking facility letter dated June 13, 2002
issued by Australia and New Zealand Banking Group Limited, Shanghai Branch, and
the loans borrowed by the Company under a banking facility letter dated June 18,
2004 issued by Australia and New Zealand Banking Group Limited, Shanghai Branch,
except for outstanding debts owed by the Company or owed to the Company as a
result of trade credits extended by, or extended to, suppliers and customers of
the Company other than the Seller or its Affiliates, in the ordinary course of
the business operations of the Company. The Seller covenants that it shall cause
the Company to, before the Effective Date, fully pay off any and all outstanding
loans borrowed by the Company and owed to the Bank of Communications Changzhou
Branch, Guanghua Street Sub-Branch pursuant to the loan contract dated July 30,
2004 between the Company and the Bank of Communications Changzhou Branch,
Guanghua Street Sub-Branch. The Seller covenants that it shall cause the Company
to fully transfer to CEM Special, and that it shall cause CEM Special to fully
accept the transfer of, before the Effective Date, any and all outstanding loans
borrowed by the Company under a banking facility letter dated June 13, 2002
issued by Australia and New Zealand Banking Group Limited, Shanghai Branch, and
borrowed by the Company under a banking facility letter dated June 18, 2004
issued by Australia and New Zealand Banking Group Limited, Shanghai Branch. The
Seller represents and warrants, and it shall cause the Company to

 

11



--------------------------------------------------------------------------------

represent and warrant, as of the Effective Date, that the Company shall have
obtained the consent from Australia and New Zealand Banking Group Limited,
Shanghai Branch to the transfer from the Company to CEM Special of any and all
loans borrowed by the Company from such bank. The Seller covenants that it shall
provide to the Buyer on and before the Effective Date evidence proving such
consent of Australia and New Zealand Banking Group Limited, Shanghai Branch and
the successful transfer from the Company to CEM Special of all the loans
borrowed by the Company from such bank.

 

4.9. Release of Security Interest. Further to Section 4.8, after the Company has
paid off all loans owed to the Bank of Communications Changzhou Branch, Guanghua
Street Sub-Branch before the Effective Date, the Seller covenants that it shall
cause the Company to use its best efforts to handle the registration procedures
with the relevant land and building authorities so as to lift the security
interest, which was granted to such bank, over the land use rights and buildings
owned by the Company before the Effective Date.

 

4.10. Customers Visits. The Seller covenants to the Buyer that the Seller shall,
and the Seller shall cause the Company to, before the Closing Date, introduce
the Buyer or its authorized representatives to the Company’s three customers,
and arrange for meetings between the Buyer or its authorized representatives and
these three customers. The three customers are Praxair, Linde and Air Liquide.

 

4.11. Meeting ZhongQi Business. The Seller covenants to the Buyer that the
Seller shall, and the Seller shall cause the Company to, before the Closing
Date, introduce the Buyer to the management of ZhongQi Business, and arrange for
meetings between the Buyer and the management of ZhongQi Business.

 

4.12. Termination of Employees. The Seller covenants that it shall cause the
Company before the Closing Date to terminate the employment relationship between
the Company and the Excluded Employees of the Company. After the termination,
CEM Special will hire such Excluded Employees. In connection with the
termination of the Excluded Employees set forth in this Section 4.12, the Seller
covenants that it shall, and it shall cause the Company to, before the Closing
Date, fully settle the payment of any amount due to the Excluded Employees
before the Closing Date upon the termination of their employment relationship
with the Company, whether arising under any agreement, any legislation, any
award, or otherwise, in respect of accrued salary, wages, holiday pay and sick
leave, accrued entitlements to long service leave, and any other remuneration or
entitlement arising out of employment or its termination with the Company before
the termination date.

 

4.13. Audit the Accounts. The Seller covenants that it shall cause the Company
to audit the financial statements as set forth and in connection with Section
7.2(x) below, and deliver such audited financial statements to the Buyer no
later than the Closing Date.

 

4.14. Preparation of the Closing Financial Statements. The Buyer covenants that
it shall cause the Company to prepare the Closing Financial Statements in
accordance with the GAAP of the PRC, and have the Closing Financial Statements
audited within 25 days after the Closing Date.

 

12



--------------------------------------------------------------------------------

4.15. Meetings and Operations. In addition to any other rights that the Buyer
have under this Contract, after the Effective Date, the Buyer shall have the
right to attend any meetings of the Company and to attend to all matters in
relation to the business operations of the Company, and the Seller shall, and
the Seller shall cause the Company to, take any or all actions as the Buyer may
reasonably require from time to time, and render full cooperation and support to
the Buyer so as to effectuate the Buyer’s rights under this Section 4.15.

 

4.16. Technologies and Drawings. Subject to Section 7.2(o), the Seller covenants
that it shall, and it shall cause the Company to, before the Effective Date,
handle any and all registration formalities in respect of the ownership of all
the Technologies and Drawings (as defined in Section 7.2(o)) with the relevant
governmental authorities or any other agencies in order that the Company shall
be the sole registered owner of all the Technologies and Drawings.

 

4.17. Audit CEM Special’s Accounts. The Seller covenants that it shall cause CEM
Special to audit CEM Special’s financial statements including, without
limitation, its balance sheet statement, its cash flow statement and its income
statement, as of or ended at the Closing Date, as the case may be, by CEM
Special’s auditor that is an independent certified public accountants registered
in China in accordance with the GAAP of the PRC, and that it shall, and it shall
cause CEM Special to, deliver such audited financial statements to the Buyer
within 25 days after the Closing Date. The Seller covenants that it shall, and
it shall cause CEM Special to, settle accounts between the Company and CEM
Special at the Closing in accordance with the provisions as set forth in
Appendices X and XI. As part of the settlement of accounts between the Company
and CEM Special, the Seller covenants that it shall cause CEM Special to
transfer CEM Special’s current assets, current liabilities and its current
customers’ accounts to the Company.

 

5. EFFECTIVENESS

 

5.1. Effective Date. This Contract shall become effective on the date (the
“Effective Date”) upon which all of the following conditions have been fulfilled
unless any such condition is waived by the Seller or the Buyer, as the case may
be:

 

  (a) this Contract shall have been executed by the authorized representatives
of the Parties;

 

  (b) the approvals contemplated in Sections 4.1, 4.2, 4.3 and 4.4 above have
been obtained, and the amended business license of the Company has been issued
as contemplated by Section 4.5 above, in such form and substance acceptable to
the Buyer;

 

13



--------------------------------------------------------------------------------

  (c) the new approval certificate with respect to the transfer of the Seller’s
Entire Interest from the Seller to the Buyer has been issued by the Examination
and Approval Authority;

 

  (d) certificates in form and substance satisfactory to the Buyer shall have
been issued to the Company by each of the SAIC and any and all other relevant
and necessary governmental authorities evidencing that the Company has complied
with all regulations regarding annual inspection or audits or tax filing, or
that any necessary fines that may have been imposed on the Company have been
paid in full by the Company;

 

  (e) the Seller’s representations and warranties made in this Contract are true
in all material respects;

 

  (f) the Seller shall have performed and complied in all material respects with
all of its obligations under this Contract that are to be performed or complied
with by it prior to the Effective Date, and the Seller is not otherwise in
default in any material respect under any of the provisions of this Contract;

 

  (g) no litigation, proceeding, investigation, or inquiry is pending or
threatened which, if sustained, would hinder or prevent the consummation of the
transactions contemplated by this Contract or would materially and adversely
affect the Buyer’s right to carry on the business of the Company as presently
conducted;

 

  (h) the Seller shall have delivered to the Buyer copies of resolutions adopted
by the Board of Directors and sole shareholder of the Company, certified as of
the Effective Date by an authorized signatory of the Seller, approving the
execution and delivery of this Contract and the performance by the Seller of its
obligations under this Contract;

 

  (i) subject to Section 4.6(b), the Buyer shall be entitled to determine
certain Affiliate Agreements to be terminated. If the Buyer so determines, each
of such certain Affiliate Agreements shall have been terminated. Such
termination shall include waivers and releases by the parties thereto of all
claims against the Company for moneys, services or other obligations due or
arising under the terms of such agreements, and shall be in form and substance
satisfactory to the Buyer;

 

  (j) the Seller shall, and the Seller shall have caused the Company to, have
settled in full any and all accounts between the Company and the Seller, or
between the Company and the Seller’s Affiliate in accordance with Section 4.8,
have fully paid off or fully transferred any outstanding debts, as the case may
be, owed by the Company to the banks, or any third parties in accordance with
any loan contracts, loan facility letters or agreements as set forth in Section
4.8; and have lifted the security interest over the land use rights and
buildings as set forth in Section 4.9;

 

14



--------------------------------------------------------------------------------

  (k) the Seller shall, and the Seller shall have caused the Company to, have
registered the ownership of or any other rights, titles and interests in the
Technologies and Drawings under the name of the Company with the relevant
governmental authorities and any other agencies in order to warrant the full and
complete ownership of or any other rights, titles and interests in the
Technologies and Drawings under the name of the Company without any
Encumbrances, as the result that the Company is the sole registered owner of all
the Technologies and Drawings; and

 

  (l) effective as of the Effective Date, the Original Articles of Association
shall be amended and restated in its entirety in accordance with the form and
substance satisfactory to the Buyer and in conjunction with the Closing of the
transaction contemplated hereunder between the Parties. The Seller is not a
signatory or party to the Amended and Restated Articles of Association.

 

6. CLOSING DATE

 

6.1. Conditions in Connection with the Seller. On or before the dates specified
in this Section 6.1, the Seller shall have fulfilled all of the following
conditions unless any such condition set forth in this Section 6.1 is waived by
the Buyer, against delivery to it of the Purchase Price by the Buyer:

 

  (a) Resignations. On or before the Closing Date, the Seller shall have
executed and delivered to the Buyer written resignations in form and substance
satisfactory to the Buyer of all directors and other appointed positions held by
appointees or nominees of the Seller with the Company.

 

  (b) Officer’s Certificate. On the Closing Date, the Seller shall have executed
and delivered to the Buyer a certificate of an authorized signatory of the
Seller to the effect that:

 

  (i) the Seller’s representations and warranties made in this Contract are true
in all material respects as of the Closing Date;

 

  (ii) the Seller shall have performed and complied in all material respects
with all of its obligations under this Contract that are to be performed or
complied with by it prior to the Closing Date, and the Seller is not otherwise
in default in any material respect under any of the provisions of this Contract,
as of the Closing Date; and

 

  (iii) no litigation, proceeding, investigation, or inquiry is pending or
threatened which, if sustained, would hinder or prevent the consummation of the
transactions contemplated by this Contract or would materially and adversely
affect the Buyer’s right to carry on the business of the Company as presently
conducted.

 

15



--------------------------------------------------------------------------------

  (c) Delivery of Documents. On or before the Closing Date, the Seller shall,
and the Seller shall cause the Company to, have executed and delivered to the
Buyer:

 

  (i) any consents, waivers or documents necessary to evidence to the Buyer’s
satisfaction that each of the conditions has been and remains fulfilled or
waived under Sections 4, 5 and 6;

 

  (ii) the constitution, certificate of incorporation or registration (including
any certificate of incorporation or registration on change of name), common seal
(if any), all statutory registers, minute books and other Records of directors’
and shareholders’ meetings of the Company in proper order and condition, fully
entered up to the Closing Date and otherwise complying with all requirements
under any law;

 

  (iii) all cheque books, financial and accounting books and Records, copies of
any tax returns lodged and assessments issued under any tax laws or regulations,
fringe benefits tax returns, business activity statements, land use rights fee
Records, mortgages, leases, agreements, insurance policies, title documents,
licenses, certificates and all other Records of the Company;

 

  (iv) a duly completed authority for the alteration of the signatories of every
bank account of the Company in the manner required by the Buyer; and

 

  (v) all current permits, licenses and other documents issued to the Company
under any law relating to its business activities;

 

  (d) Execution of Certain Contracts.

 

  (i) On the Closing Date, the Seller shall have caused CEM Special to have
executed with the Company and delivered to the Company the Lease Agreement
attached hereto as Appendix VI;

 

  (ii) On the Closing Date, the Distributor Agreement attached hereto as
Appendix IV shall have been executed and delivered between the parties thereof ;

 

  (iii) On the Closing Date, the Seller shall have caused CEM Special to have
executed with the Company and delivered to the Company the Asset Sale Contract
attached hereto as Appendix II;

 

  (iv) On the Closing Date, the Seller shall have caused CEM Special to have
executed with the Company and delivered to the Company the Consultancy Services
Contract attached hereto as Appendix III; and

 

16



--------------------------------------------------------------------------------

  (v) On the Closing Date, the Seller shall have caused CEM Special to have
executed with the Company and delivered to the Company the Asset Purchase
Contract attached hereto as Appendix I; .

 

  (e) Other Conditions. On or before the Closing Date,

 

  (i) the Seller shall have introduced the Buyer to the Company’s three
customers, Praxair, Linde and Air Liquide, the Seller shall have arranged for
meetings between the Buyer and each of Praxair, Linde and Air Liquide, and the
Buyer will have actually met each of Praxair, Linde and Air Liquide;

 

  (ii) the Seller shall have introduced the Buyer to the management of ZhongQi
Business, and arranged for meetings between the Buyer and the management of
ZhongQi Business, and the Buyer will have actually met the management of ZhongQi
Business;.

 

  (iii) the Seller shall, and it shall have caused the Company to, before the
Closing Date, have gone with the authorized representative(s) of the Buyer in
writing to all the banks that the Company maintains bank accounts, have duly
amended any and all signature registers of any management personnel of the
Company appointed by the Seller with such banks in order to invalidate such
signature registers, have replaced them with the signature registers of the
management personnel appointed by the Buyer, and have turned to the Buyer any
and all chops of the Company, whether with the corporate name of the Company or
with the name of any individuals, which have the power of authorization of the
business operations of the Company or access to the above bank accounts,
including, without limitation, the Company chop, the chop for the chief
executive officer and the chop for the chief financial officer;

 

  (iv) the Seller shall have delivered to the Buyer a letter executed under seal
by each resigning director or officer of the Company acknowledging that he or
she has no claim of any kind or nature against the Company or the Buyer for
breach of contract, loss of office, redundancy, unfair dismissal, compensation,
payment or repayment of loans; and

 

  (v) the Seller shall, and it shall have caused the Company to, have done all
other acts and executed all other documents that this Contract requires the
Seller to do, or execute and deliver.

 

6.2. Payment of the Purchase Price by the Buyer. Upon the fulfillment of the
conditions set forth in Section 6.1, on the Closing Date, the Buyer shall do the
following:

 

  (a) pay to the Seller the remaining fifty percent (50%) of the Purchase Price,
or that part of the Purchase Price as is required to be paid on the Closing Date
in accordance with Section 3;

 

17



--------------------------------------------------------------------------------

  (b) execute and deliver the Distributor Agreement; and

 

  (c) do all other acts and execute all other documents that this Contract
requires the Buyer to do, or execute and deliver on the Closing Date.

 

6.3. Duties in relation to Conditions or Actions in Sections 4, 5, and 6. Each
Party shall use its best efforts to ensure that the conditions, actions,
approvals, documents, contracts, or agreements referred to in Sections 4, 5, and
6 are fulfilled or waived, taken, obtained, and executed and delivered, as the
case may be, on or before the date specified in those Sections. Each party shall
supply the other Party with copies of all applications made and documents
supplied for the purpose of fulfilling any conditions, taking any actions,
obtaining any approvals, and executing and delivering any documents, contracts
or agreements as set forth in Sections 4, 5, and 6. Each Party shall not take
any actions that would, or would be likely to, prevent or hinder the fulfillment
of any conditions, taking of any actions, obtaining of any approvals, and
execution and delivery of any documents, contracts or agreements as contemplated
under Sections 4, 5, and 6. Each Party shall, within two (2) Business Days of
such a Party becoming aware that a condition set forth in Sections 4 and 5, has
been fulfilled, notify the other Party in writing of that fact.

 

6.4. Fulfillment by a Waiver. A Party may waive a condition set forth in
Sections 4 and 5, but only to the extent set out in the waiver:

 

  (a) where the condition is for the benefit of such Party, if such Party gives
a written notice of waiver of the condition to the other Party; or

 

  (b) otherwise, if the Seller and the Buyer agree in writing to waive the
condition.

 

6.5. Failure of Sections 6.1 and 6.2. The Closing is conditional on, and will
not be taken to have occurred until both the Buyer and the Seller have complied
with all of their respective obligations under Sections 6.1 and 6.2. If either
the Seller or the Buyer fails to fully comply with its respective obligations
under Sections 6.1 and 6.2, without prejudice to any other rights either Party
may have in respect of that failure, then each Party shall:

 

  (a) return to the other Party all documents delivered to it under this Section
6; and

 

  (b) repay to the other Party all payments received by it under this Section 6.

 

18



--------------------------------------------------------------------------------

7. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1. Representations and Warranties of the Parties. Each Party represents and
warrants, severally and not jointly, to the other Party, as of the date hereof,
the Effective Date and the Closing Date, that:

 

  (a) such Party has the full power and authority to enter into, execute and
deliver this Contract and to perform the transactions contemplated hereby and
such Party is duly incorporated or organized and existing under the laws of the
jurisdiction of its incorporation or organization;

 

  (b) the execution and delivery by such Party of this Contract and the
performance by such Party of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other action of such Party;

 

  (c) assuming the due authorization, execution and delivery hereof by the other
Party and the satisfaction of the conditions set forth in Section 5.1(b), this
Contract constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights in
general; and

 

  (d) the execution, delivery and performance of this Contract by such Party and
the consummation of the transactions contemplated hereby will not (i) violate
any provision of the organizational or governance documents of such Party; (ii)
require such Party to obtain any consent, approval or action of, or make any
filing with or give any notice to, any governmental authority in such Party’s
jurisdiction of organization or any other person pursuant to any instrument,
contract or other agreement to which such Party is a party or by which such
Party is bound, other than any such consent, approval, action or filing that has
already been duly obtained or made; (iii) conflict with or result in any
material breach or violation of any of the terms and conditions of, or
constitute (or with notice or lapse of time or both constitute) a default under,
any instrument, contract or other agreement to which such Party is a party or by
which such Party is bound; (iv) violate any order, judgment or decree against,
or binding upon, such Party or upon its respective securities, properties or
businesses; or (v) violate any law or regulation of such Party’s jurisdiction of
organization or any other jurisdiction in which it maintains its principal
office.

 

7.2. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Buyer, as of the date hereof, the Effective Date and the
Closing Date, and the Seller covenants that it shall cause the Company to
represent and warrant to the Buyer, as of the date hereof, the Effective Date
and the Closing Date, as the case may be, that:

 

  (a) the Seller’s Entire Interest to be transferred by the Seller to the Buyer
under this Contract is and will after transfer to the Buyer be free from any
charges, pledges, Encumbrances and any third party rights of any kind and
nature;

 

19



--------------------------------------------------------------------------------

  (b) there are no lawsuits, arbitral, legal, administrative or other
proceedings or governmental investigations pending or, to the Best Knowledge of
the Seller, threatened against it with respect to the subject matter of this
Contract or that could affect in any way the Seller’s ability to enter into or
perform this Contract;

 

  (c) the Seller has obtained and shall maintain in effect all governmental
approvals required to execute and perform its obligations under this Contract;

 

  (d) the Company is the registered owner or applicant for a pressure vessel
design license (the “Design License”) issued on November 15, 2002 and for a
manufacturing license (the “Manufacturing License”) issued on July 19, 2001,
both by the Boiler Pressure Vessel Control Bureau of the State General
Administration of Quality Control (the “SGAQCIQ”), the governmental approval
authority that is in charge of issuing licenses with respect to pressure vessel
design and manufacturing in China;

 

  (e) the Company is duly licensed by the SGAQCIQ to design low pressure vessels
in Pressure Vessel Category I, low and medium pressure vessels in Pressure
Vessel Category II, low and medium pressure vessels in Pressure Vessel Category
III, and tank cars in Pressure Tank Cars as set forth in the Design License;

 

  (f) the Company is duly licensed by the SGAQCIQ to manufacture pressure
vessels within the manufacturing permission range of Class AR2 and Class CR2
Pressure Vessels as set forth in the Manufacturing License;

 

  (g) the Company maintains the Design License and the Manufacturing License in
good standing, and to the Best Knowledge of the Seller, there is not any
governmental actions, or any governmental claims or threatened actions or claims
of any kind to cancel, revoke or otherwise make the Design License and the
Manufacturing License invalid;

 

  (h) the Seller acknowledges that the Design License and the Manufacturing
License are crucial to the business operations of the Company after the Buyer
purchases the Seller’s Entire Interest and becomes the sole owner of the
Company, and, therefore, the Seller ensures that it shall transfer and sell to
the Buyer the Company with the valid Design License and the valid Manufacturing
License;

 

  (i) none of the Seller, or any of its Affiliates, or any other person or
entity owns, or has any other interest in, any of the assets owned by, used in
or pertaining to the business of the Company, whether real or personal, tangible
or intangible, including without limitation, inventions, patents, trademarks or
trade names;

 

20



--------------------------------------------------------------------------------

  (j) The Seller or any of its Affiliates that may be parties to any of the
Affiliate Agreements have in all material respects performed and are performing
all obligations required to be performed by them or any one of them, and none of
the Seller or any of its Affiliates that are parties thereto, are in default in
any material respect, under any Affiliate Agreements;

 

  (k) neither the Seller nor any of the Seller’s Affiliates (other than CEM
Special) owes, or will owe at the Closing, any money, or has any outstanding
liability, to the Company, or the Company owes, or will owe at the Closing, any
money, or has any outstanding liability, to the Seller or the Seller’s
Affiliates (other than CEM Special);

 

  (l) any contracts, agreements or transactions between the Company and the
Seller, or between the Company and the Seller’s Affiliate, have been entered
into at arm’s length, and prices paid or received in connection with these
contracts, agreements and transactions were fair and computed at arm’s length.
Any other contracts, agreements or transactions to which the Company is a party
have been entered into at arm’s length and are capable of complete performance
by the Company;

 

  (m) no customer or supplier of the business of the Company has canceled or
otherwise terminated, or made any written threat to the Company to cancel or
otherwise terminate for any reason, including the consummation of the
transactions contemplated hereby, its relationship with the Company. To the
Seller’s Best knowledge, none of the top ten (10) customers or suppliers (based
on sales or purchases value) of the business of the Company intend to cancel or
otherwise terminate its relationship with the Company, or change the terms of
its relationship with the Company, or to decrease materially its services or
supplies to the Company or its usage of the services or products of the Company.
The Seller is not aware of any existing or anticipated changes in the policies
or conditions, financial or otherwise, of such customers, suppliers or sales
representatives that will adversely affect the business of the Company either as
now conducted or subsequent to the Effective Date;

 

  (n) the Seller has no knowledge of any facts inconsistent with the Buyer’s
intention of carrying on the business of the Company, substantially as
heretofore conducted, or of any existing or anticipated changes in the practices
and policies (including production and procurement practices and policies) of
the Company’s customers, suppliers, or others with whom it transacts business or
in the availability of materials, supplies, transportation or fuel or utilities
that will adversely affect the future prospects for profitable operation of such
business. The Seller has no knowledge that any persons who provide services or
sell goods to the Company will or may cease to provide such services or selling
such goods at any time in the future;

 

21



--------------------------------------------------------------------------------

  (o) the Seller acknowledges, and it shall procure that the Company
acknowledges, that all technologies, drawings and any other Intellectual
Property Rights that were, have been and are being produced, created, developed,
enhanced, modified, or revised, as the case may be, by the Company since the
establishment of the Company with respect to the business operations of the
Company (collectively, the “Technologies and Drawings”) shall be the property of
the Company, including, without limitation, the technologies and drawings that
the Seller contributed to the registered capital of the Company in accordance
with the Technology Valuation Agreement dated September 15, 1995 between the
Seller and Changzhou Energy Equipment Works. A list of such Technologies and
Drawings and the status of their respective ownership registration is attached
hereto as Appendix VII. The Seller acknowledges, and it shall procure that the
Company acknowledges, that the ownership of or other rights, titles or interests
in and to the Technologies and Drawings belong to the Company, and that the
Company is the sole registered owner of all the Technologies and Drawings. The
Seller acknowledges that the Technologies and Drawings are crucial to the
business operations of the Company after the Buyer purchases the Seller’s Entire
Interest and becomes the sole owner of the Company, and, therefore, the Seller
ensures that it shall transfer and sell to the Buyer the Company with the full
ownership of the Technologies and Drawings free from any Encumbrance. To avoid
any doubt, the above Technologies and Drawings shall only exclude those
technologies, drawings and other Intellectual Property Rights listed in Appendix
VIII, which shall belong to the Seller. The Parties agree that Appendix VII with
respect to the Technologies and Drawings is intended to be a thorough
representation of the technologies and drawings that are included in this
Contract to be the property of the Company. The Parties acknowledge that
Appendix VII might not be a complete list of the Technologies and Drawings. Any
missing technologies and drawings that are later discovered will be transferred
to the appropriate Party after mutual consultation. If the Parties are unable to
reach an agreement with respect to the ownership of such newly discovered
technologies and drawings, the dispute shall be resolved in accordance with
Section 14 of this Contract;

 

  (p) the minute books of the Company, which have been made available to the
Buyer for its inspection, contain true and complete records of all meetings of
the Board and written resolutions in lieu of meeting of the Board since the date
of issuance of the Company’s business license and accurately reflect all
transactions referred to in such minutes and written resolutions in lieu of
meeting;

 

22



--------------------------------------------------------------------------------

  (q) no meetings have been convened, resolution proposed, petition presented or
order made for the winding up of the Company and no receiver, receiver and
manager, provisional liquidator, liquidator, administrator or other officer of
the court has been appointed in relation to the Company or any part of its
undertaking or assets;

 

  (r) no resolutions have been passed by the members or directors of the Company
except in the ordinary course of business of the Company and those necessary to
give effect to this Contract;

 

  (s) the conduct of the business of the Company is in compliance with all
applicable PRC laws and regulations;

 

  (t) there have not been any material changes in the accounting methods being
used by the Company since its establishment.

 

  (u) the Company has good and valid title to all the tangible and intangible
properties owned by it, and with respect to all real property, valid and
subsisting title or granted land use rights, in each case free and clear of any
lien, Encumbrance or security interest;

 

  (v) the facilities, machinery, equipment, furniture, buildings, fixtures,
vehicles and other tangible property of the Company are in good operating
condition and repair and are suitable for their intended use;

 

  (w) to the Seller’s Best Knowledge, the Company has not manufactured, sold or
supplied any products or services to any party that were, are or will become
faulty or defective in any material respect that is not acceptable to the Buyer
based on the Buyer’s reasonable judgment; or do not comply with any warranties
or representations expressly or impliedly made or given by the Company or with
all applicable regulations, standards and requirements, in any material respect
that is not acceptable to the Buyer based on the Buyer’s reasonable judgment;

 

  (x) the financial statements (including, without limitation, the balance
sheet, income and cash flow statements) of the Company as of December 31, 2004,
certified by Changzhou Jinding Certified Public Accountants, independent
certified public accountants registered in China, which have been delivered to
the Buyer, were prepared in accordance with generally accepted accounting
principles of the PRC and fairly present, in all material respects regarding the
financial position of the Company as of December 31, 2004, except as otherwise
noted during the Buyer’s due diligence investigation. (The foregoing financial
statements, including, without limitation, the balance sheet, income and cash
flow statements, at December 31, 2004 and for the year then ended are referred
to as the “Certified Financial Statements,” the balance sheet included in the
Certified Financial Statements is called the “Certified Balance Sheet” and
December 31, 2004 is called the “Certified Balance Sheet Date”);

 

23



--------------------------------------------------------------------------------

  (y) any financial information, documents or other data, which are disclosed by
the Company to the independent certified public accountants for the purpose of
preparing the Certified Financial Statements, present a true and fair view of
the affairs, except otherwise noted during the Buyer’s due diligence
investigation, financial positions, assets, and liabilities of the Company and
of the income, expenses and results of operations of the Company for the
financial year ended thereon;

 

  (z) since the Certified Balance Sheet Date, there has been no material adverse
change in the business, properties, operations or condition (financial or
otherwise) of the Company and the Seller does not know of any such change that
is threatened, nor has there been any damage, destruction or loss that could
have or has had a material adverse effect on the business, properties,
operations or condition (financial or otherwise) of the Company, whether or not
covered by insurance;

 

  (aa) as at the Certified Balance Sheet Date, the Company did not have any
material direct or indirect indebtedness, liability, claim, loss, damage,
deficiency, obligation or responsibility, known or unknown, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, whether or not of a kind required by
accounting principles generally accepted in the PRC to be set forth on a
financial statement or in the notes thereto (“Liabilities”) that were not fully
and adequately reflected or reserved against on the Certified Balance Sheet or
in the notes to the Certified Financial Statements. The Company has not, except
in the ordinary course of business, incurred any material Liabilities since the
Certified Balance Sheet Date. The Seller has no knowledge of any circumstance,
condition, event or arrangement that may hereafter give rise to any Liabilities
of the Company except in the ordinary course of business;

 

  (bb) no dividend or distribution of capital or income has been declared, made
or paid in respect of any capital of the Company, whether of cash, specific
assets or otherwise, since the Certified Balance Sheet Date;

 

  (cc) the Company is not in violation of any applicable order, judgment,
injunction, award, decree or writ naming the Company (collectively, “Orders”) or
any applicable law, regulation, rule or other requirement (collectively,
“Laws”), of any government or any agency of any such government, or any court or
arbitrator (collectively, “Governmental Bodies”), and neither the Company nor
the Seller has received notice that any such violation is being or may be
alleged;

 

  (dd) there are no outstanding Orders against or involving the Company. There
are no actions, suits, claims or legal, administrative or arbitral proceedings
or investigations (collectively, “Claims”) (whether or not the defense thereof
or liabilities in respect thereof are covered by insurance) pending or, to the
Best Knowledge of the Seller, threatened, against or involving the Company or
any of its properties or assets;

 

24



--------------------------------------------------------------------------------

  (ee) the Company has not granted to any third party any rights in respect of
the Intellectual Property Rights that the Company owns or uses by ways of
licensing or in any other manners, and has not infringed the Intellectual
Property Rights of any third party. To the Best Knowledge of the Company and the
Seller, there is not any allegation or basis on which an allegation could be
made that the Company has infringed the Intellectual Property Rights of any
third party;

 

  (ff) the Company has in its name all licenses, permits, exemptions, consents,
waivers, rights, orders or approvals of, and has made all required registrations
with, any Governmental Body that are material to the conduct of the business of,
or the intended use of any properties of, the Company (collectively, “Permits”).
All Permits are in full force and effect; no material violations are or have
been recorded in respect of any of the Permits; and no proceeding is pending or,
to the knowledge of the Seller, threatened to revoke or limit any of the
Permits. No action by either the Seller or the Company is required in order that
all Permits will remain in full force and effect following the consummation of
the transactions contemplated hereby;

 

  (gg) the Company has paid all income, value-added, business, stamp duties,
customs tariffs, and other taxes, whether or not measured in whole or in part by
net income, or whether or not measured in whole or party by any transaction
amount, and including deficiencies, interest, additions to tax or interest, and
penalties with respect thereto, and including expenses associated with
contesting any proposed adjustment related to any of the foregoing
(collectively, “Taxes” or, individually, a “Tax”) required to be paid by it
through the Closing Date, and shall have timely paid any Taxes required to be
paid by it on or before the Closing Date. The Company has timely filed all Tax
returns required through the date hereof, and shall prepare and timely file, in
a manner consistent with prior years and applicable laws and regulations, all
Tax returns required on or before the Closing Date. No penalties or other
charges are or will become due with respect to the late filing of any Tax
returns of the Company required to be filed on or before the Closing Date. The
Company does not expect any authority to assess any additional Taxes for any
period for which Tax returns have been filed. There is no dispute or claim
concerning any Tax liability of the Company either (i) claimed or raised by any
authority in writing or (ii) as to which the Seller has knowledge;

 

  (hh) all amounts of Taxes required by law to be deducted by the Company from
the salary or wages of the employees, and agents of the Company or payments to
contractors have been deducted and remitted to the relevant tax authorities
within the time allowed by the relevant tax law or the relevant tax authorities;

 

25



--------------------------------------------------------------------------------

  (ii) any withholding Taxes that are required to be withheld from any payment
made by the Company have been duly withheld and remitted to the relevant tax
authorities within the time allowed by the relevant tax law or the relevant tax
authorities;

 

  (jj) the Company is not in default in any material respect under any contract
to which the Company is a party, nor does any condition exist that with notice
or lapse of time or both would constitute such a material default thereunder. To
the Best Knowledge of the Seller, no other party to any such contract is in
default thereunder in any material respect nor does any condition exist that
with notice or lapse of time or both would constitute such a material default
thereunder;

 

  (kk) all inventories of the Company are in good and merchantable condition,
and suitable and usable or salable in the ordinary course of business for the
purposes for which intended. The Company’s stock of finished goods, including
packaging, is adequate for the current business trading requirements of the
Company. The Company’s unfinished goods and packaging materials are in good
condition and capable of being used to produce the Company’s current products.
The packaging and labels for the Company’s finished goods are not false,
misleading, deceptive or in any other way contrary to any law. The stock in
trade of the Company is in good condition and is capable of being sold by the
Company in the ordinary course of business in accordance with its current price
lists, without rebate or allowances to a buyer. The Company’s level of stock is
sufficient to meet the requirements of the business operations of the Company
and is not materially surplus to the requirements of the Company. The Seller
does not know of any adverse condition affecting the supply of materials
available to the Company;

 

  (ll) all accounts receivable of the Company at the Closing will be good and
fully collectable in the ordinary course of business within 180 days after the
Closing Date, except that those accounts receivable, which are subject to the
retention of 5% of the relevant purchase price required under the relevant sales
contracts with the Company’s customers for the purpose of quality guarantees
offered by the Company to the Company’s customers, will be good and fully
collectable in the ordinary course of business within two months after the
12-month period ended as provided in the relevant sales contracts with the
Company’s customers, and none of the accounts receivable will be subject to any
defense, counterclaim or set-off. All accounts payable are current and not past
due;

 

  (mm) each contract under which the Company is an insured party (the “Insurance
Contract”) is in force and there is no fact or circumstance known to the Company
or the Seller that would lead to any Insurance Contract being terminated or
ceasing to have effect as a consequence of a change in ownership of the Company.
Under the Insurance

 

26



--------------------------------------------------------------------------------

Contracts, all of the property and assets of the Company of an insurable nature
are insured in amounts representing their full replacement or reinstatement
value against fire and other risks normally insured against for similar
businesses in similar industries; and the Company is adequately insured for such
amounts as would be maintained in accordance with prudent business practice in
respect of all risks, including in relation to damage to property, personal
injury, public liability, product liability, workers’ compensation and business
interruption. There are no outstanding claims or insurance premiums payable
under any of the Insurance Contracts;

 

  (nn) the Records of the Company are in the possession or under the control of
the Company, have been fully, properly and accurately kept and maintained and
are up to date, have accurately recorded the details of all of the transactions,
finances, assets and liabilities of the Company, and have been prepared in
accordance with the requirements of the generally accepted accounting standards
of the PRC;

 

  (oo) no damage to or destruction or loss of any asset of the Company having a
value in excess of Five Thousand United States Dollars (US$5,000), whether or
not covered by insurance, has occurred;

 

  (pp) the Company has not entered into, terminated or received notice of
termination of (i) any license, distributorship, dealer, sales representative,
joint venture, credit or similar contract to which the Company is a party, or
(ii) any contract or transaction involving a total remaining commitment by the
Company of at least Ten Thousand United States Dollars (US$10,000.00);

 

  (qq) there has not been any sale (other than sales of inventories in the
ordinary course of business), lease or other disposition of any one or more of
the assets or properties of the Company having a value in excess of Five
Thousand United States Dollars (US$5,000) individually or in the aggregate or
the creation of any Encumbrance on any assets;

 

  (rr) there is no strike, labor dispute or campaign, slowdown or
representation, or contest current, pending or threatened against the Company.
There are no facts or circumstances, to the Best Knowledge of the Seller and the
Company, that may result in an industrial dispute between the Company and any of
its employees and no material pay claims have been made, or are likely to be
made, against it;

 

  (ss) with respect to the employee, or directors of the Company, as the case
may be,

 

  (i) the Company has complied in all respects with all contractual, statutory,
legal and fiscal obligations of and in relation to its employment of its
employees, including, all withholding obligations, all codes of practice,
collective agreements and awards;

 

27



--------------------------------------------------------------------------------

  (ii) the Company has not altered any existing bonus, profit share or employee
incentive plans or schemes for its employees, and has not created any new bonus,
profit share or employee incentive plans or schemes for its employees;

 

  (iii) the basis of the remuneration payable to the directors and the employees
is the same as that in force at the Certified Balance Sheet Date and that basis
will not be altered before the Closing Date;

 

  (iv) no money other than in respect of remuneration or benefits of employment
is payable to any director or employee by the Company;

 

  (v) the Company is not under any present, future or, to the Seller’s Best
Knowledge, contingent liability to pay compensation for loss of office or
employment to any ex-officer or ex-employee and there are no payments due in
connection with the redundancy of any employee;

 

  (vi) since the Certified Balance Sheet Date, no remuneration or fees have been
paid or agreed by the Company to be paid to any director of the Company except
for remuneration for the services of full time executive directors;

 

  (vii) there are no retirement benefit schemes, pension schemes or other
pension arrangements whether legally enforceable or not, relating to the Company
in operation at the date of this Contract, except otherwise required under PRC
law, and no such schemes or arrangements will be established before the Closing
Date; and

 

  (viii) the Company has not entered into or altered any contract of service
with the employees of the Company, or increased or agreed to increase the rate
of remuneration or compensation payable to any of the employees of the Company,
except otherwise expressly set forth in this Contract in connection with the
Excluded Employees;

 

  (tt) none of the Seller or the Company or the Seller’s or the Company’s
respective directors, officers, to the Seller’s Best Knowledge, employees,
agents or representatives has offered, promised or given or will offer, promise
or give any money or any other thing of value to any government official, any
political party or official thereof, any candidate for political office, or any
other person or organization, while knowing, or having reason to know that all
or any portion of such money or thing of value has been offered, promised or
given directly to

 

28



--------------------------------------------------------------------------------

any of the aforementioned persons or organizations, for the purpose of
influencing any action, omission or declaration by the recipient in order to
facilitate the approval or establishment of the Company, the business of the
Company or the approval of any of the transactions contemplated hereby, and none
of the Seller or the Company or the Seller’s or the Company’s respective
directors, officers, employees, agents or representatives has taken any action
that would otherwise violate any law, rules and regulations of the PRC or any
other jurisdictions, including, but not limited to, Hong Kong, the United States
and Australia, against corruption and bribery. Subject to Section 12, if the
Buyer makes a Warranty Claim in relation to this warranty, the Seller covenants
that in its defense of the Warranty Claim it will not assert nor rely on the
fact that it did not have any knowledge of the circumstances or the events upon
which the Warranty Claim is based, and acknowledges that in such a case it will
be deemed to have had knowledge of the circumstances or the events upon which
the relevant Warranty Claim is based;

 

  (uu) the Company has complied with all PRC central, provincial and local Laws,
judgments and rulings relating to any matters of pollution or of environmental
regulation or control. The Company has not received any written notice of any
actual or claimed or asserted failure so to comply that alone, or together with
any other such notices that have been previously or concurrently received, might
result in a material adverse effect on the condition of the Company. No
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants (collectively “Hazardous Materials”) are stored or handled on
any property of the Company in violation of any applicable Law. The Company has
not disposed of any Hazardous Materials in a manner that may give rise to a
Claim against the Company;

 

  (vv) All Disclosure Materials, including, without limitation, all documents,
contracts, instruments, certificates, notices, statements, schedules and any
other papers whatsoever, delivered by or on behalf of the Seller in connection
with this Contract and the transactions contemplated hereby are true, complete
and authentic. No representation or warranty of the Seller contained in this
Contract, and no Disclosure Material furnished by or on behalf of the Seller
pursuant to this Contract or in connection with the transactions contemplated
hereby, contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein. No representation or warranty of
the Seller contained in this Contract, and no Disclosure Material furnished by
or on behalf of the Seller pursuant to this Contract, or in connection with the
transactions contemplated hereby, are false or misleading. There is no fact that
the Seller has not disclosed to the Buyer in writing that materially adversely
affects or could materially adversely affect, the business, properties,
operations, prospects or condition (financial or otherwise) of the Company or
the ability of the Seller to perform this Contract; and

 

29



--------------------------------------------------------------------------------

  (ww)  with respect to the Purchased Assets to be transferred from CEM Special
to the Company in accordance with the Asset

 Sale Contract, the Seller represents and warrants, and it shall cause CEM
Special to represent and warrant, that:

 

  (i) there are no claims, actions, proceedings or investigations before any
court, administrative or governmental authority pending or, to the Best
Knowledge of the Seller or CEM Special, threatened, against the ownership or use
of the Purchased Assets;

 

  (ii) the Purchased Assets are in good operating condition and repair, and are
suitable for their intended use;

 

  (iii) none of the Purchased Assets (i) has any patent or latent defects known
to the Seller or CEM Special, contains or releases any hazardous or toxic
materials or contaminants of any kind, or (ii) violates any provisions of any
PRC laws, regulations or decrees relating to environmental protection or labor
safety;

 

  (iv) CEM Special is the full and unrestricted legal, beneficial and record
owner of, and has good and valid title to, all of the Purchased Assets, free and
clear of any lien, Encumbrance or security interest and, upon delivery of and
payment for the Purchased Assets, the Company will acquire good and valid title
to the Purchased Assets, free and clear of any lien, Encumbrance or security
interest;

 

  (v) CEM Special has complied with all national, provincial and local laws,
regulations, notices, orders, judgments and rulings relating to any matters of
pollution or of environmental regulation or control as they relate to the use,
operation, maintenance or condition of the Purchased Assets. CEM Special has not
received any written notice of any actual or claimed or asserted failure so to
comply that alone, or together with any other such notices that have been
previously or concurrently received, could result in a material adverse effect
on the ownership, use, operation, maintenance or condition of the Purchased
Assets. The use, operation or maintenance of the Purchased Assets has not and
will not result in the release, emission or discharge of any hazardous wastes,
hazardous substances, hazardous materials, toxic substances or toxic pollutants
in violation of any applicable law; and

 

  (vi) CEM Special has complied with all national, provincial and local laws,
regulations and decrees applicable to the Purchased Assets.

 

30



--------------------------------------------------------------------------------

7.3. Further Representations, Warranties and Covenants of the Seller.

 

  (a) Between the Effective Date of this Contract and three (3) years
thereafter, the Seller covenants that the Seller shall allow and license the
Buyer and the Company, free of charge to the Buyer and the Company, to use the
Seller’s logo or tradename “CEM” in English and its Chinese translation in
connection with any products and business of the Company in whatever way or
nature at the Buyer’s and the Company’s sole discretion. The Seller covenants
that it shall execute with the Company any contracts or agreements so as to
effectuate such use of “CEM” by the Company or the Buyer.

 

  (b) The Parties agree that the exchange rate shall be one (1) United States
Dollar for Renminbi 8.28 if the conversion between US$ into Renminbi is
contemplated by the Parties.

 

  (c) The Seller covenants to the Buyer that the Seller shall use its best
efforts, after the Closing Date, to assist the Buyer and the Company in
maintaining the business relationship with the top ten customers in terms of
sales value.

 

  (d) The Seller hereby represents and warrants to the Buyer, as of the date
hereof, the Effective Date and the Closing Date, and the Seller shall cause the
Company to represent and warrant, as of the date hereof, the Effective Date and
the Closing Date, that the cooperative relationship and the cooperative business
arrangements between the Company and ZhongQi Business through ZhongQi Branch are
in effect. The Seller acknowledges that the cooperative relationship and the
cooperative business arrangements between the Company and ZhongQi Business
through ZhongQi Branch are crucial to the business operations of the Company,
and major reasons for the Buyer to purchase the Seller’s Entire Interest. The
Seller covenants to the Buyer that the Seller shall, after the date hereof, use
its best efforts to assist the Buyer and the Company in maintaining the
cooperative relationship and the cooperative business arrangements between the
Company and ZhongQi Business through ZhongQi Branch including, without
limitation, at a reasonable request of the Buyer, introducing the Buyer to the
management of ZhongQi Business after the date hereof and before the Closing
Date, and at a reasonable request of the Buyer, arranging for meetings between
the Buyer and the management of ZhongQi Business after the date hereof and
before the Closing Date.

 

  (e) Subject to Sections 12 and 13.2(c), the Seller hereby represents and
warrants to the Buyer, as of the date hereof, the Effective Date and the Closing
Date, and the Seller shall cause the Company to represent and warrant, as of the
date hereof, the Effective Date and the Closing Date, that the Company has
certain warranty obligations outstanding in connection with purchase orders
placed with the Company by customers of the Company and invoiced by the Company
to the customers prior to the Closing Date or in relation to any products or
services of the Company purchased by the customers prior to the

 

31



--------------------------------------------------------------------------------

Closing Date ( the “Outstanding Warranty Obligations” ). The Seller covenants to
the Buyer that the Seller shall be fully liable after the Closing Date for the
Outstanding Warranty Obligations of the Company, including, without limitation,
payment of money, repair or any other services as required so as to fulfill the
Outstanding Warranty Obligations.

 

  (f) Subject to Section 6.1(d)(i), the Seller covenants that it shall cause CEM
Special to lease its certain property to the Company in accordance with the
Lease Agreement.

 

  (g) Subject to Section 6.1(d)(v), the Seller covenants that it shall cause CEM
Special to purchase certain assets from the Company in accordance with the Asset
Purchase Contract.

 

  (h) Subject to Section 6.1(d)(iii), the Seller covenants that it shall cause
CEM Special to sell certain assets to the Company in accordance with the Asset
Sale Contract.

 

  (i) Subject to Section 6.1(d)(iv), the Seller covenants that it shall cause
CEM Special to provide certain services and second Mr. Jianwei Wu to the Company
in order to provide the services in accordance with the Consultancy Services
Contract.

 

  (j) The Seller hereby represents and warrants to the Buyer, as of the Closing
Date, and the Seller shall cause the Company to represent and warrant, as of the
Closing Date, that the Company has certain undistributed profits from January 1,
2005 to the Closing Date (the “Undistributed Profits”). The Seller covenants to
the Buyer that the Seller shall cause the Company not to declare or distribute
any and all part of the Undistributed Profits before the Closing Date. The
Seller covenants to the Buyer that the Seller shall cause the Company to retain
the Undistributed Profits on and after the Closing Date.

 

  (k) Subject to Section 6.1(d)(iv), the Seller covenants that it shall
guarantee, and it shall cause CEM Special to guarantee, that the employment
relationship between CEM Special and Mr. Jianwei Wu shall not in any way
negatively affect Mr. Jianwei Wu’s provision of his consultancy services to the
Company in accordance with the Consultancy Services Contract after the Closing
Date.

 

  (l) In connection with the Consultancy Services Contract, the Seller covenants
that it shall, and it shall procure that CEM Special shall, cause Mr. Jianwei Wu
to fully abide by the Consultancy Services Contract, to ensure a smooth
transition of the business operations to the management of the Company appointed
by the Buyer, to fully support the work of the management of the Company
appointed by the Buyer, and to perform all duties as requested by the management
of the Company appointed by the Buyer during the term of the Consultancy
Services Contract.

 

32



--------------------------------------------------------------------------------

  (m) The Seller covenants that it shall, upon a prior written notice from the
Buyer or the Company to the Seller, pay all the Overdue Taxes (as defined below
in this Section 7.3(m) to the relevant tax authority within the time limit as
allowed by the relevant tax authority, in the event that the relevant tax
authority requires that the Company pay the Overdue Taxes (as defined below in
this Section 7.3(m) due to the fact that:

 

  (i) the Company has fully enjoyed the tax holidays (a total income tax
exemption for two years and a half income tax reduction for additional three
years) since 1997 when the Seller is the owner of the Company; and

 

  (ii) in accordance with PRC law an amount equal to the taxes exempted and
reduced due to the tax holidays (the “Overdue Taxes”) shall be paid to the
relevant tax authority if the operational period of the Company is less than ten
years since its establishment.

 

except where the Buyer does not maintain the operation or registration of the
Company until at least November 12, 2005 subject to Section 7.4(c).

 

  (n) In connection with Section 7.2(o), the Seller covenants that it shall not
contest the ownership of or any other right, title or interest in and to the
Technologies and Drawings.

 

  (o) The Seller acknowledges, and it shall cause CEM Special to acknowledge,
that CEM Special entered into a workshop rent agreement dated January 2, 2004
and any renewal thereof (the “Xinfeng Workshop Rent Agreement”) between CEM
Special and the Committee of Xinfeng Village, Wuxing Sub-district, Zhonglou
District, Changzhou (the “Xinfeng Village Committee”). Pursuant to the Xinfeng
Workshop Rent Agreement, CEM Special leases from Xinfeng Village Committee
certain factory buildings located at north of Yunxiang Bridge, Changzhou (the
“Yunxiang Factory Buildings”). The Seller acknowledges, and it shall cause CEM
Special to acknowledge, that CEM Special entered into a workshop rent agreement
dated October 15, 2004 (the “Guanda Workshop Rent Agreement”) between CEM
Special and Changzhou Guanda Stationary Roller Co., Ltd (“Guanda”). Pursuant to
the Guanda Workshop Rent Agreement, CEM Special leases from Guanda certain
factory buildings located at west to Caojia Village, Xuejia County, New North
District, Changzhou (the “Caojia Factory Buildings”). The Seller shall, and it
shall cause CEM Special to, represent and warrant that the lease of the Yunxiang
Factory Buildings as contemplated by the Xinfeng Workshop Rent Agreement or any
renewal thereof is valid until February 3, 2005, and the lease of the Caojia
Factory Buildings as contemplated by the Guanda Workshop Rent Agreement is valid
until October 15, 2005. The Seller covenants that it shall cause CEM

 

33



--------------------------------------------------------------------------------

Special to transfer or assign to the Company the lease under the Xinfeng
Workshop Rent Agreement or any renewal thereof, and the lease under the Guanda
Workshop Rent Agreement prior to the Closing Date, and the Seller covenants that
it shall cause CEM Special to execute and deliver contracts, agreements or any
other documents with the Company and Xinfeng Village Committee, or with the
Company and Guanda, as the case may be, in order to effectuate such lease
transfer or assignment to the satisfaction of the Buyer. The Seller covenants
that it shall, and it shall cause CEM Special to, ensure that Xinfeng Village
Committee consents to the Company’s succession to the Xinfeng Workshop Rent
Agreement as the lessee and undertaking of the lessee’s rights and obligations
as set forth in the Xinfeng Workshop Rent Agreement, and that Guanda consents to
the Company’s succession to Guanda Workshop Rent Agreement as the lessee and
undertaking of the lessee’s rights and obligations as set forth in the Guanda
Workshop Rent Agreement. The Seller covenants that it shall, and it shall cause
CEM Special to, use its best efforts to assist the Company in maintaining the
leaser-lessee relationship with the Xinfeng Village Committee and with Guanda
after the Closing Date.

 

  (p) Following the Closing, the Buyer shall use its best efforts in the
ordinary course of business to collect accounts receivables, provided, that, the
Buyer shall not be required to commence litigation to collect any of the
accounts receivables. If, during 180-day period following the Closing, the
Seller receives any payment on accounts receivable, the Seller shall give the
Buyer notice of such receipt and promptly pay the amount received to an account
specified by the Buyer. If the Buyer receives a payment from an account debtor
for which there is an outstanding account receivable both before and after the
Closing Date, such payment shall be applied to the specific outstanding
invoice(s) that such payment relates to and that is not in dispute. If, after
the close of business on the 180th day (or if such day is not a Business Day,
the close of business on the next following Business Day) after the Closing
(including the Closing Date), any of the accounts receivable still remain
outstanding and uncollected in whole or in part as established in the Closing
Financial Statements (the “Outstanding Receivables”), the Parties agree that the
Buyer will, by giving a notice to the Seller of the Outstanding Receivables,
assign to the Seller and Seller shall purchase from the Buyer the Outstanding
Receivables. The Buyer will give such notice no later than the close of business
on the 210th day (or if such day is not a Business Day, the close of business on
the next following Business Day) after the Closing, with the notice to identify
the Outstanding Receivable by customer and the amount owed. Within three (3)
Business Days after the date of the notice of the Buyer, the Parties agree that
they shall execute and deliver any documents to each other or do any acts in
order to assign the Outstanding Receivables to the Seller, and the Seller shall
pay the Buyer the outstanding amount payable of the Outstanding Receivables,
provided, that if the Buyer collects any Outstanding Receivables before such
assignment, the Buyer shall retain the amount collected and shall reduce the
Outstanding Receivables assigned to the Seller.

 

34



--------------------------------------------------------------------------------

7.4. Covenants of the Buyer.

 

  (a) The Buyer covenants that after the Closing Date the Buyer shall cause the
Company to provide the Seller’s agents or representatives authorized in writing
by the Seller with reasonable access, upon a five (5)-Business Day prior written
notification to the Company and the Buyer, during normal business hours and
consistent with the normal operation of the Company’s business, for the
reasonable purposes of the Seller’s filing its tax returns with the relevant tax
authorities, or subject to the Buyer or the Company’s prior written consent that
shall not be unreasonably withheld for other reasonable purposes, to the
documents, books and records of the Company that are related to the pre-Closing
business operations of the Company for a period of five (5) years after the
Closing Date.

 

  (b) The Buyer covenants that one (1) Business Days after the Closing Date the
Buyer shall cause the Company to provide certain office space with an area as
deemed reasonable by the Buyer for the Excluded Employees including Mr. Jianwei
Wu free of charge for such a period that will expire when the Lease Term as set
forth in the Lease Agreement expires.

 

  (c) If the Buyer liquidates the Company between Closing and November 12, 2007,
then the Buyer will not make any claim with respect to the Overdue Taxes against
the Seller.

 

8. INVESTMENT CERTIFICATES

 

8.1. Issuance of New Certificates. On the Closing Date, the Seller shall present
for cancellation to the Company the investment certificate previously issued to
it by the Company, and the Parties shall cause the Company to issue in its place
an investment certificate to the Buyer evidencing that one hundred percent
(100%) of the equity interest in the registered capital of the Company
transferred pursuant to this Contract is lawfully held by the Buyer.

 

9. CONFIDENTIALITY AND RESTRICTIONS ON PUBLICITY

 

9.1. Confidentiality Obligation of Both Parties. Each Party undertakes to the
other Party that it shall not, and that it shall procure that its respective
officers, employees, agents, consultants, professional advisors and Affiliates
and the respective officers, employees and agents of each such Affiliate shall
not, during the term of this Contract or thereafter, for whatever reason, except
in the proper performance of this Contract and with the prior written consent of
the other Party, use or divulge to any person, or publish or disclose or permit
to be published or disclosed, any secret, confidential or proprietary
Information (as defined in Section 9.4) relating to the other Party, or an
Affiliate thereof, that such Party has received or obtained or may receive or

 

35



--------------------------------------------------------------------------------

obtain (whether or not, in the case of documents, they are marked as
confidential) in connection with the other Party, its business, its assets, this
Contract or the transactions contemplated hereby.

 

9.2. Confidentiality Obligation of the Company’s Excluded Employees. The Seller
undertakes that it shall procure the Company’s Excluded Employees during and
after their respective employment with the Company, for whatever reason, except
in the proper performance of this Contract and with the prior written consent of
the Buyer, not to use or divulge to any person, or publish or disclose or permit
to be published or disclosed, any secret, confidential or proprietary
Information (as defined in Section 9.4) relating to the Buyer, the Company, or
an Affiliate thereof, that such Excluded Employees have received or obtained or
may receive or obtain (whether or not, in the case of documents, they are marked
as confidential) in connection with the Buyer, the Company, the Buyer or the
Company’s respective business or assets, this Contract or the transactions
contemplated hereby. The Seller covenants that it shall, and it shall procure
that its respective officers, employees, agents, consultants, professional
advisors and Affiliates and the respective officers, employees and agents of
each such Affiliate shall, during the term of this Contract and anytime
thereafter, take all reasonable measures in order to enforce its or their, as
the case may be, confidential obligations in Sections 9.1 and 9.2.

 

9.3. Exceptions. The restrictions and obligations of Section 9.1 shall not apply
to:

 

  (a) the disclosure of Information that the disclosing Party can reasonably
demonstrate was in the public domain through no fault of its own and other than
by reason of any breach by any person of a legally binding obligation of
confidentiality with respect to the relevant Information;

 

  (b) the disclosure of Information where the disclosure is required by law and
government regulations, pursuant to a court order, by any securities exchange on
which the securities of a Party or an Affiliate thereof are listed or by any
governmental or other regulatory body; provided that the Party concerned shall,
to the extent practicable, provide in advance a draft of any such required
disclosure to the other Party and incorporate any modifications reasonably
requested by the other Party;

 

  (c) the disclosure of Information in confidence to any professional adviser to
either of the Parties for the purpose of obtaining advice or assistance in
connection with its obligations or rights, or the obligations or rights of such
Party hereunder, if the recipient has entered into, or is otherwise subject to,
obligations of confidentiality substantially similar to those contained in this
Section 9; or

 

  (d) the disclosure of Information by the Buyer to any person that is not a
competitor of the Seller and is a potential provider of financing or purchaser
or subscriber for any or all of the shares or assets or undertaking of the Buyer
or an Affiliate thereof or for other similar business purposes, if the recipient
has entered into obligations of confidentiality substantially similar to those
contained in this Section 9.

 

36



--------------------------------------------------------------------------------

9.4. Information. For the purpose of this Section 9, “Information” of a Party
includes the following:

 

  (a) any information disclosed by such Party or any of its representatives to
the other Party or any of its representatives for or in relation to the
transaction contemplated hereunder, whether disclosed verbally, in writing or in
any tangible or intangible form whatsoever (including electronically) or by
inspection of tangible objects or otherwise, relating to any aspect of the
business of such Party or any of its Affiliates, including marketing plans,
commercial or financial information, trade secrets, know-how, demonstrations,
drawings, prototypes, models, samples, devices, specifications, proprietary
data, algorithms, software source, any intellectual properties, object code or
documents, and formulae of whatever description, whether or not stated to be
proprietary or confidential;

 

  (b) any information concerning the affairs or property of such Party or an
Affiliate thereof or any business, property or transaction in which such Party
or an Affiliate thereof may be or may have been concerned or interested;

 

  (c) any information as to the existence or terms of this Contract; or

 

  (d) any information relating to the business methods of such Party or an
Affiliate thereof.

 

9.5. Publicity. No Party shall make, and each Party shall procure that its
respective officers, employees, agents and Affiliates and the respective
officers, employees or agents of each such Affiliate shall not make, any public
announcement or comment regarding this Contract or the transactions contemplated
hereby without first consulting with and obtaining the prior written consent of
the other Party, except to the extent that such announcement or comment is
required by law and government regulations, pursuant to a court order, by any
securities exchange on which securities of such Party or an Affiliate thereof
are listed or by any governmental or regulatory body; provided that the Party
concerned shall, to the extent practicable, provide in advance a draft of any
such required announcement or comment to the other Party and incorporate any
modifications reasonably requested by the other Party.

 

9.6. Security Measures. Each Party that receives the Information shall:

 

  (a) establish and maintain effective security measures to safeguard
Information of the disclosing Party from unauthorized access or use (including
at a minimum using the degree of care that it takes to protect its own
confidential information of a similar nature);

 

  (b) keep Information of the disclosing Party under its control; and

 

37



--------------------------------------------------------------------------------

  (c) immediately notify the disclosing Party of any suspected or actual
unauthorized use, copying or disclosure of Information of the disclosing Party.

 

9.7. Provision of Assistance. Each Party that receives the Information shall
provide assistance, reasonably requested by the disclosing Party in relation to
any proceedings that the disclosing Party may take against any person for
unauthorized use, copying or disclosure of the disclosing Party’s Information.

 

10. NON-COMPETITION

 

10.1. Prohibited Competition. The Seller recognizes and acknowledges the
competitive and proprietary nature of the Company’s business operations. The
Seller acknowledges and agrees that a business will be deemed competitive with
the Company if it engages in a line of business in which it researches,
develops, manufactures or sells:

 

  (a) vacuum insulated storage vessels, road tankers and other Cryogenic and
carbon dioxide and nitrous oxide storage or related equipment and systems
provided or offered by the Company or under development by the Company, or any
products designed or marketed primarily to fulfill the same function (the
Company’s “Worldwide Field of Interest”); or

 

  (b) any product or system offered at the Effective Date by the Company or CEM
Special or under development by the Company or CEM Special in China (the
Company’s “Chinese Field of Interest”).

 

Unless the context otherwise requires, in this Section 10, the Worldwide Field
of Interest and the Chinese Field of Interest are collectively referred to as
the “Field of Interest”.

 

In consideration of the Buyer’s agreement to purchase the Seller’s Entire
Interest of the Company, the Seller must not compete with the Company’s Field of
Interest during the term of this Contract and ten (10) years thereafter (the
“Restricted Term”), the Seller acknowledges that the consideration is good,
valuable and sufficient, and the Seller agrees that during the Restricted Term,
the Seller shall not, without the prior written consent of the Buyer and the
Company:

 

  (a) directly or indirectly, either as principal, or through its agent,
Affiliate, stockholder, employee, consultant, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected, or
otherwise associate in any manner with, engage in or have a financial interest
in any business whose primary line of business is in the Worldwide Field of
Interest, or in any other business in which the Seller has any direct operating
or scientific responsibility in the Worldwide Field of Interest anywhere in the
entire world, except that nothing contained herein shall preclude the Seller
from purchasing or owning stock in any such competitive business if such stock
is publicly traded, and provided that the Seller’s holdings do not exceed one
percent (1%) of the issued and outstanding capital stock of such business;

 

38



--------------------------------------------------------------------------------

  (b) directly or indirectly, either as principal, or through its agent,
Affiliate, stockholder, employee, consultant, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected, or
otherwise associate in any manner with, engage in or have a financial interest
in any business whose primary line of business is in the Chinese Field of
Interest, or in any other business in which the Seller has any direct operating
or scientific responsibility in the Chinese Field of Interest anywhere in China,
except that nothing contained herein shall preclude the Seller from purchasing
or owning stock in any such competitive business if such stock is publicly
traded, and provided that the Seller’s holdings do not exceed one percent (1%)
of the issued and outstanding capital stock of such business;

 

  (c) either individually or on behalf of or through any third party, solicit,
divert or appropriate or attempt to solicit, divert or appropriate, for the
purpose of competing in the Field of Interest with the Company or any present or
future parent, subsidiary or other Affiliate of the Company which is engaged in
the Field of Interest, any joint venture or collaborative research partners,
customers or patrons of the Company, or any prospective customers or patrons
with respect to which the Company has developed or made a presentation for the
use or exploitation of products or processes in the Field of Interest (or
similar offering of services); and

 

  (d) either directly or indirectly through any third party, agent or its
Affiliates, solicit, hire, employee, or attempt to solicit, hire and employ any
officers and employees of the Company currently under the employment with the
Company as of the date hereof and three (3) years thereafter under the
employment with the Company, unless a prior written consent of the Buyer or the
Company shall have been obtained by the Seller.

 

10.2. Sales Agent and Distributor. In connection with Section 6.1(d) (ii), the
Seller covenants that it shall cause CEM International to, on the Closing Date,
enter into the Distributor Agreement pursuant to which CEM International agrees
to directly or indirectly, either as principal, or through its agent or
Affiliate, market or sell products of the Company or the Buyer after the Closing
Date, and on a case-by-case basis, the Buyer may after the Closing Date supply
cryogenic transport vacuum bottles that will be finished off (including, without
limitation, mounting on wheel sub frame, adding running lights, and adding
cabinets and controls) by CEM International in Australia for compliance with
Australian road rules. Notwithstanding the above provisions in Section 10.1, CEM
International is allowed to engage in the business activities as set forth in
the Distributor Agreement. If the Distributor Agreement terminates for cause, or
if CEM International at its sole election terminates the Distributor Agreement,
the Seller covenants that it shall cause CEM International to agree that the
provisions under this Sections 10 shall be continuously binding on

 

39



--------------------------------------------------------------------------------

CEM International to their fullest extent and to their fullest effect as if the
Distributor Agreement is never entered into between CEM International and the
Buyer, and the Parties have never intended to include this Section 10.2 into
this Contract. The Parties agree that if the termination of the Distributor
Agreement occurs, this Section 10.2 shall not be part of this Contract starting
from the date of this Contract. The Seller covenants that it shall cause CEM
International to:

 

  (a) incorporate by reference this Section 10 into the Distributor Agreement;

 

  (b) to be bound by this Section 10 to its fullest extent;

 

  (c) to agree that this Section 10 shall apply to the Distributor Agreement,
mutatis mutandis; and

 

  (d) to agree that this Section 10, except for Section 10.2, shall survive any
termination or expiration of the Distributor Agreement.

 

10.3. Further Acknowledgement. The Seller further recognizes and acknowledges
that:

 

  (a) the types of competition that are prohibited by this Section are narrow
and reasonable in consideration of the Buyer’s purchase of the Seller’s Entire
Interest and the amount of the Purchase Price that the Buyer shall pay under
this Contract, and

  (b) the specified geographical scope of the provisions of this Section is
reasonable, legitimate and fair to the Seller in light of the Company’s need to
perform its research and to develop and market its services and to develop and
sell its products in a large geographic area in order to have a sufficient
customer base to make the Company’s business profitable and in light of the
limited restrictions on the type of business prohibited herein compared to the
types of business that the Seller is capable of engaging in.

 

10.4. Reasonableness. If any part of this Section should be determined by a
court of competent jurisdiction to be unreasonable in duration, geographic area,
or scope, then this Section is intended to and shall extend only for such period
of time, in such area and with respect to such activities as is determined to be
reasonable.

 

11. TERMINATION

 

11.1. Termination. This Contract may be terminated prior to the Closing Date as
follows:

 

  (a) at the election of the Buyer, if any one of the conditions set forth in
Sections 4, 5 and 6 has not been fulfilled as at the date specified in those
Sections;

 

40



--------------------------------------------------------------------------------

  (b) at the election of the Seller, if any one of the conditions to its benefit
set forth in Sections 4, 5 and 6 has not been fulfilled as at the date specified
in those Sections;

 

  (c) at the election of either the Seller or the Buyer, if any legal proceeding
is commenced or threatened by any Governmental Body seeking to prevent the
consummation of the transactions contemplated hereby and the Seller or the
Buyer, as the case may be, reasonably and in good faith deems it impracticable
or inadvisable to proceed in view of such legal proceeding;

 

  (d) at the election of the Seller, if the Buyer has breached any material
representation, warranty, covenant or agreement contained in this Contract,
which breach cannot be or is not cured by the Buyer by the Closing Date;

 

  (e) at the election of the Buyer, if the Seller has breached any material
representation, warranty, covenant or agreement contained in this Contract,
which breach cannot be or is not cured by the Seller by the Closing Date;

 

  (f) at any time on or prior to the Closing Date, by mutual written consent of
the Seller and the Buyer; or

 

  (g) at the election of either the Seller or the Buyer if the Effective Date
has not occurred on or before May 31, 2005.

 

11.2. Survival After Termination. If this Contract terminates pursuant to
Section 11.1 and the transaction contemplated by this Contract is not
consummated, this Contract shall become null and void and have no further force
or effect, except that any such termination shall be without prejudice to the
rights of either Party on account of the nonsatisfaction of the conditions set
forth in Sections 4, 5 and 6 resulting from the intentional or willful breach or
violation of the representations, warranties, covenants or agreements of the
other Party under this Contract. Notwithstanding anything in this Contract to
the contrary, Sections 1, 9, 11.2, 13, 14, 15 and 16 shall survive any
termination of this Contract.

 

12. LIMITS ON WARRANTY CLAIMS

 

12.1. Exclusion of Claims. Unless otherwise required by Law, the Buyer must not
make a Warranty Claim to the extent that:

 

  (a) the matter giving rise to the Warranty Claim is disclosed in the
Disclosure Material subject to Section 7.2 (vv);

 

  (b) at the Effective Date, the Buyer knows of the matter giving rise to the
Warranty Claim subject to Section 7.2 (vv);

 

41



--------------------------------------------------------------------------------

  (c) the Warranty Claim results from, or the amount of the Warranty Claim is
increased because of, new Law or a change in the Law or in its interpretation,
in each case taking effect on or after the Effective Date;

 

  (d) the Warranty Claim results from, or the amount of the Warranty Claim is
increased because of, an increase in a rate of Tax on or after the Effective
Date;

 

  (e) the matter giving rise to the Warranty Claim is put right without cost to
the Buyer;

 

  (f) the matter giving rise to the Warranty Claim arises wholly as a result of
any action or inaction of the Buyer on or after the Effective Date;

 

  (g) the Warranty Claim is for loss of profits, economic loss, loss of business
opportunity, loss of anticipated profits, loss or damages resulting from wasted
management time or any special, indirect or other consequential loss or damage;

 

  (h) the Warranty Claim is in respect of any forecast, estimate, projection or
other statement which relates to the future; or

 

  (i) the Buyer is sufficiently compensated (by the Seller or any other person)
for the matter giving rise to the Warranty Claim.

 

12.2. Time limits for Warranty Claims. The Buyer may not make a Warranty Claim,
unless:

 

  (a) it notifies the Seller of the Warranty Claim (other than a Warranty Claim
made under Section 7.2(uu) as soon as practicable after the Buyer becomes aware
of the breach and, in any event before the expiration of two (2) years after the
Effective Date;

 

  (b) in relation to a Warranty Claim made under Section 7.2(uu), it notifies
the Seller of the Warranty Claim as soon as practicable after the Buyer becomes
aware of the breach and, in any event before the expiration of any applicable
period as required by law, after the Effective Date; and

 

  (c) the notice to the Seller gives full details of the nature of the breach
and an estimate of the amount claimed.

 

12.3. Small Warranty Claims. The Buyer cannot make a Warranty Claim against the
Seller unless the aggregate of all of the Buyer’s Warranty Claims is more than
Renminbi 800,000.

 

12.4. Maximum amount the Buyer may recover. The maximum total amount that the
Buyer may recover for all claims including a Warranty Claim and any claims under
Section 13 (whether by way of damages or otherwise) cannot exceed the amount of
the Purchase Price.

 

42



--------------------------------------------------------------------------------

12.5. Contingent Warranty Claims.

 

  (a) Subject to Section 12.5(b), the Buyer cannot make a Warranty Claim in
connection with a contingent liability. The Buyer may only make a Warranty Claim
for a liability that becomes actual and is notified on or before the relevant
date in Section 12.2(a).

 

  (b) The Buyer may make a Warranty Claim (other than in respect of an
Outstanding Warranty Obligation which must be dealt with under Section 13.2 (c))
where a third party has made a Warranty Claim against the Company before the
relevant date in Section 12.2(a) even if the third party’s Warranty Claim is
contingent and not resolved before that date. However, the Seller need not pay
the Buyer’s Warranty Claim until the liability to the third party is quantified
and due and payable.

 

  (c) As soon as practicable after the Buyer becomes aware of a contingent
liability for the purposes of Section 12.2(a), it must notify the Seller giving
full details of the nature of the contingent liability (together with copies of
all relevant documents) and an estimate of the amount that may be claimed if the
liability becomes actual.

 

12.6. Warranty Claims by Third Parties. If after the Closing the Buyer becomes
aware of a matter that may give rise to a Warranty Claim (other than in respect
of a warranty relating to Tax) as a result of a claim made or threatened by
another person (“Third Party”) against the Buyer or the Company (“Third Party
Claim”), then:

 

  (a) the Buyer must notify the Seller of the Third Party Claim as soon as
practicable giving details of the nature of the breach and an estimate of the
amount involved;

 

  (b) the Buyer must not admit anything or agree to anything with any Third
Party in connection with the Third Party Claim without the Seller’s consent;

 

  (c) the Buyer must permit the Seller, through its authorised representatives,
to have access to the documents solely related to such claims and its employees
(during normal business hours and with reasonable notice), to enable the Seller
to deal with the Third Party Claim;

 

  (d) the Buyer must, at the Seller’s discretion (by notice to the Buyer):

 

  (i) enable the Seller to defend or otherwise deal with the Third Party Claim
in the Buyer’s name (or in the name of the Company) as against any Third Party,
and the Buyer must provide, or ensure that the Sellers is provided with,
reasonable assistance and cooperation in doing so; and

 

  (ii) do any thing or not do any thing, in each case as the Seller reasonably
requests, to deal with the Third Party Claim and keep the Seller informed about
its actions or proposed actions in connection with the Third Party Claim; and

 

43



--------------------------------------------------------------------------------

  (e) the Seller must reimburse the Buyer for the reasonable direct costs
incurred by the Buyer in complying with Section 12.6(d), provided that if the
Seller elects to defend the Third Party Claim under Section 12.6(d)(i), then the
costs of the defense must be borne by the Seller.

 

12.7. Buyer must Pursue Third Party. If the Buyer or the Company recovers an
amount under this Section 12 in connection with a matter and it subsequently
becomes entitled to claim an amount from a third party in connection with that
matter, the Buyer will use its commercially and practically reasonable efforts
to enforce or to cause the Company to enforce, its claim against the third
party.

 

12.8. Benefits Received.

 

  (a) The Buyer must promptly reimburse the Seller only if (i) the Buyer
recovers an amount from a third party under this Section 12, and (ii) the Buyer
has in fact recovered and received such an amount from such a third party; and

 

  (b) The amount the Buyer must reimburse to the Seller equal to the amount the
Company receives from the third party (less any costs reasonably incurred in
obtaining the amount).

 

12.9. Mitigation. The Buyer must take reasonable actions to mitigate any loss,
liability, costs or other damage suffered as a result of a breach of a Seller’s
warranty or any matter that is the subject of a Warranty Claim.

 

13. INDEMNIFICATION

 

13.1. Indemnification. Each Party (an “Indemnifying Party”) shall indemnify,
defend and hold each other Party and such Party’s officers, directors and
employees (each, an “Indemnified Party”) harmless from and against any and all
damages, lawsuits, costs, expenses, fines and penalties, including attorney fees
and interest incurred by the Indemnified Party, in connection with or arising
from (a) any breach of, or inaccuracy in, any representation or warranty of the
Indemnifying Party contained in this Contract, and (b) any failure by the
Indemnifying Party to perform any covenant or agreement to be performed by it
under this Contract.

 

13.2. Indemnification by the Seller.

 

  (a) Subject to Section 12, the Seller agrees that the Seller shall indemnify
the Buyer against any loss, cost, liability, or expense (including, without
limitation, costs and expenses of litigation and, to the extent permitted by
law, reasonable attorney’s fees) incurred by the Buyer by reason of (i) the
incorrectness of any of the representations or warranties, or the breach of any
of the covenants or agreements of the Seller contained in this Contract or in
any other instrument executed or

 

44



--------------------------------------------------------------------------------

delivered by the Seller in connection with this Contract or given on or before
the Closing Date; and (ii) the Seller’s breach, on or before the Closing Date,
of any agreements with third parties; or (iii) the assertion against the Buyer
or the Company of any liability or obligation of the Company arising or accruing
prior to the Closing Date.

 

  (b) Subject to Section 12, the Seller agrees that the Seller shall indemnify
the Buyer or the Company against any loss, cost, liability, or expense
(including, without limitation, costs and expenses in connection with
work-related injuries, work-related disputes, labor arbitration including,
without limitation, Mr. Li You Jiao’s labor arbitration in connection with his
injury sustained at work for the Company before the date hereof, or labor
litigation and, to the extent permitted by law, reasonable attorney’s fees)
incurred by the Buyer or the Company by reason of (i) any work-related injuries,
any labor disputes, any labor arbitration, and any labor litigation arising or
accruing prior to the Closing Date between the Company and any employees or
personnel; or (ii) the labor assertion against the Buyer or the Company of any
liability or obligation of the Company arising or accruing prior to the Closing
Date.

 

  (c) In connection with Section 7.3(e) above, and subject to Section 12 in the
event that a customer of the Company makes a warranty claim against the Company
after the Closing Date in accordance with the original contract entered into
between the Company and such customer in connection with any of the Outstanding
Warranty Obligations of the Company arising and accruing prior to the Closing
Date, and the Buyer or the Company decides that it is the best interest of the
Buyer or the Company for it to honor such a warranty claim of the customer after
the Closing Date in order to avoid any delay and maintain a good relationship
with the customer, the Buyer or the Company will notify the Seller of its
decision, and the Parties shall, within five (5) Business Days after the Seller
receives the notice from the Buyer or the Company, conduct good faith
consultation with respect to honoring the Outstanding Warranty Obligations by
the Company. The Parties agree that a decision with respect to honoring the
Outstanding Warranty Obligations by the Company shall be made by the Parties
within 15 Business Days after the mutual consultation starts. Upon the mutual
consultation and the decision of the Parties, the Seller agrees that it shall
indemnify the Buyer or the Company against any and all costs incurred by the
Buyer or the Company as the result of undertaking any and all necessary repair,
replacement and other necessary services in connection with such Outstanding
Warranty Obligations, or otherwise honor of such Outstanding Warranty
Obligations arising or accruing prior to the Closing Date. Any honor of the
Outstanding Warranty Obligations by the Buyer or the Company shall not be
construed as an exemption on the Buyer or the Company of the Seller’s
obligations under Section 7.3(e). If the Parties are not able to reach a
decision upon mutual consultation, in order to maintain a good relationship with

 

45



--------------------------------------------------------------------------------

the customer, the Buyer or the Company shall have the right to honor the
Outstanding Warranty Obligations in accordance with the warranties that the
Company has committed prior to the Closing Date. Upon failure to reach a
decision by the Parties, the Parties agree that the dispute so caused between
the Parties shall be submitted to the chief executive officers of both the
Parties for a decision that shall be made within 20 Business Days after the
failure of reaching a decision by the Parties. If the chief executive officers
of both the Parties are not able to reach a decision within the timeframe as
stated above, the Parties agree that the dispute between the Parties shall be
resolved in accordance with Section 14 herein.

 

  (d) Subject to Section 12, the Seller agrees that it shall indemnify the Buyer
or the Company against any loss, cost, liability, or expense incurred by the
Buyer or the Company by reason of (i) acts or omission of acts of any of the
Excluded Employees including Mr. Jianwei Wu arising and accruing prior to the
Closing Date with respect to the Company; or (ii) the assertion against the
Buyer or the Company of any liability or obligation as a result of acts or
omission of acts of any of the Excluded Employees including Mr. Jianwei Wu
arising or accruing prior to the Closing Date.

 

  (e) Subject to Section 12, the Seller agrees that it shall cause CEM Special
to indemnify, defend and hold the Company and the Company’s officers, directors
and employees harmless from and against any and all damages, lawsuits, costs,
expenses, fines and penalties, including attorney fees and interest incurred by
the Company or such persons above, in connection with or arising from a breach
of any representation, or warranty of CEM Special contained in Section 7.2(ww).

 

13.3. Maximum Indemnification. In any event under this Section 13, the Parties
agree that the maximum amount that the Seller shall indemnify shall not exceed
the total Purchase Price as set forth in Section 3.1 herein.

 

14. GOVERNING LAW AND DISPUTE RESOLUTION

 

14.1. Governing Law. The formation, validity, interpretation, execution and
settlement of disputes under this Contract shall all be governed by the
officially published and publicly available laws of the PRC. When the officially
published and publicly available laws of the PRC do not cover a certain matter,
the laws of the Hong Kong Special Administrative Region, China will apply.

 

14.2. Friendly Consultation. Any dispute, controversy or claim arising out of or
relating to this Contract, or the performance, interpretation, breach,
termination or validity hereof, shall be resolved through friendly consultation.
Such consultation shall begin immediately after one Party has delivered to the
other Party written request for such consultation stating specifically the
nature of the dispute, controversy or claim. If within 30 days following the
date on

 

46



--------------------------------------------------------------------------------

which such notice is given the dispute cannot be resolved, the dispute shall be
submitted to arbitration upon the request of either Party with notice to the
other Party.

 

14.3. Place of Arbitration. The arbitration shall be conducted at the Hong Kong
International Arbitration Center (the “Arbitration Center”) in Hong Kong
pursuant to the applicable arbitration rules. There shall be three arbitrators.
Each Party to the dispute shall select one arbitrator within 30 days after
giving or receiving the demand for arbitration. Such arbitrators shall be freely
selected, and the Parties shall not be limited in their selection to any
prescribed list. The Arbitration Center shall select the third arbitrator. If
either Party to the dispute does not appoint an arbitrator who has consented to
participate within 30 days after the selection of the first arbitrator, the
relevant appointment shall be made by the Arbitration Center.

 

14.4. Arbitration Proceedings. The arbitration proceedings shall be conducted in
English. The arbitration tribunal shall apply the applicable arbitration rules
in effect at the time of the arbitration. However, if such rules are in conflict
with the provisions of this Section, the provisions of this Section shall
prevail. Each Party shall cooperate with the other Party in making full
disclosure of and providing complete access to all information and documents
requested by the other Party in connection with such proceedings, subject only
to any confidentiality obligations binding on such Party. The losing Party shall
bear the arbitration costs unless otherwise ruled by the arbitration tribunal.
The award of the arbitration tribunal shall be final and binding upon the
disputing Parties, and the winning Party may, at the cost and expense of the
losing Party, apply to any court of competent jurisdiction for enforcement of
such award.

 

14.5. Preservation of Rights. In order to preserve its rights and remedies,
either Party shall be entitled to seek preservation of property, an injunction
or other interim relief in accordance with law from any court of competent
jurisdiction or from the arbitration tribunal pending the final decision or
award of the arbitration tribunal. During the period when a dispute is being
resolved, except for the matter being disputed, the Parties shall in all other
respects continue their implementation of this Contract.

 

14.6. Consent to Jurisdiction. Each Party irrevocably consents to the service of
process, notices or other papers in connection with or in any way arising from
the arbitration or the enforcement of any judgment or arbitral award, by use of
any of the methods and to the addresses set forth in Section 15 hereof for the
giving of notices. Nothing contained herein shall affect the right of either
Party to serve such processes, notices or other papers in any other manner
permitted by applicable law.

 

15. NOTICE

 

15.1. Delivery of Notice. Notices or other communications required to be given
by either Party pursuant to this Contract shall be written in English and
delivered in person or sent in letter form or by facsimile to the address of the
other Party set forth below or to such other address as may from time to time be

 

47



--------------------------------------------------------------------------------

designated by the other Party through written notification to such Party. The
dates on which notices shall be deemed to have been effectively given shall be
determined as follows:

 

  (a) notices given by personal delivery shall be deemed effectively given on
the date of personal delivery;

 

  (b) notices given in letter form shall be deemed effectively given on the
tenth day after the date mailed (as indicated by the postmark) by registered
airmail, postage prepaid, or the fourth day after delivery to an internationally
recognized courier service; and

 

  (c) notices given by facsimile shall be deemed effectively given on the first
business day following the date of transmission as indicated on the transmission
confirmation slip of the document in question.

 

If to the Seller:

 

CEM International (Asia) Pty., Ltd.

 

Address: 63-65 Maffra Street, Coolaroo, Victoria 3048, Australia

 

Attention: Mr. Tony Say

 

Telephone: 61-3-9309-4822

 

Facsimile: 61-3-9309 0069

 

If to the Buyer:

 

Chart Asia, Inc.

 

Address: 14101 W. Southcross Drive, Ste. 300, Burnsville MN 55337, USA

 

Attention: Eric M. Rottier

 

Telephone: 1-952-882-5000

 

Facsimile: 1-952-882-5780

 

16. MISCELLANEOUS PROVISIONS

 

16.1. Public Announcements and Releases. No Party shall make or cause to be made
any public announcement or release concerning this Contract or the transactions
contemplated hereby without the prior written consent of the other Party, except
that the Buyer may make such filings under the rules and regulations of the PRC,
the United States and Hong Kong, as may be required in connection with the
transactions contemplated hereby.

 

16.2. Entire Agreement. This Contract (including Appendices hereto) and other
documents delivered hereunder represent the entire understanding and

 

48



--------------------------------------------------------------------------------

constitutes the whole agreement between the Parties with respect to the subject
matter hereof and supersedes all previous agreements, understandings, statements
or representations, either oral or in writing, between the Parties relating to
the subject matter hereof.

 

16.3. Appendices. The appendices attached hereto and other documents delivered
pursuant hereto are hereby made part of this Contract as if set forth in full
herein.

 

16.4. Successors and Assigns. This Contract will be binding upon the Parties and
their respective successors and assigns. Notwithstanding the immediately
preceding sentence, the Seller may assign its rights (including its rights to
receive payments of money) and delegate its duties under this Contract only upon
the prior written consent of the Buyer. The Buyer may assign its rights and
delegate its duties under this Contract to any of its subsidiaries or
Affiliates.

 

16.5. Waivers. No waiver of any provision of this Contract shall be effective
unless set forth in a written instrument signed by the Party waiving such
provision. No failure or delay by a Party in exercising any right, power or
remedy under this Contract shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
further exercise thereof or the exercise of any other right, power or remedy.
Without limiting the foregoing, no waiver by a Party or any breach by any other
Party of any provision hereof shall be deemed to be a waiver of a subsequent
breach of that or any other provision hereof.

 

16.6. Amendments. This Contract may be amended, modified or supplemented only by
a written instrument or instruments executed by each of the Parties.

 

16.7. Provisions Severable. In the event any one or more of the provisions
contained in this Contract should be held under any law or regulation to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

16.8. Counterparts. This Contract (or any agreement that amends, modifies or
supplements this Contract) may be executed in any number of counterparts and by
the Parties in separate counterparts, including counterparts transmitted by
telecopier or facsimile, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

16.9. Communications. All correspondence, notices, communications and
proceedings relating to this Contract shall be in English.

 

49



--------------------------------------------------------------------------------

16.10. Further Assurances. Each Party shall execute all such documents and do
all such other things within its power as may be required to give full effect to
the terms of this Contract or to vest in the other Party its full rights and
entitlements hereunder.

 

16.11. Language. This Contract is executed in Chinese and English in six (6)
counterparts in each language. If there are any conflicts between the Chinese
version and the English version of this Contract, the English version shall
prevail in all aspects.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Seller and the Buyer has caused this Contract to
be executed as of the date first written above by its duly authorized
representative.

 

Seller:   Buyer: CEM International (Asia) Pty., Ltd.   Chart Asia, Inc. By:  

/s/ Ian E. Reynolds

--------------------------------------------------------------------------------

  By:  

/s/ Eric M. Rottier

--------------------------------------------------------------------------------

Name:   Ian E. Reynolds   Name:   Eric M. Rottier Title:   Chairman   Title:  
President